Exhibit 10.1

 

 

$883,346,000

8.50% SENIOR UNSECURED CREDIT AGREEMENT

Dated as of May 2, 2008,

among

INTELSAT SUBSIDIARY HOLDING COMPANY, LTD.,

as the Borrower,

INTELSAT, LTD.,

INTELSAT (BERMUDA), LTD.,

INTELSAT JACKSON HOLDINGS, LTD., AND

INTELSAT INTERMEDIATE HOLDING COMPANY, LTD.

as Guarantors,

and

the Several Lenders

from Time to Time Parties Hereto

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

BANC OF AMERICA BRIDGE LLC,

as Syndication Agent

MORGAN STANLEY SENIOR FUNDING, INC.

as Documentation Agent

and

CREDIT SUISSE SECURITIES (USA) LLC,

BANC OF AMERICA SECURITIES LLC, and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1.

  Definitions   

1.1

  Defined Terms    1

SECTION 2.

  Amount and Terms of Credit   

2.1

  Commitments    43

2.2

  Minimum Amount of Each Borrowing; Maximum Number of Borrowings    43

2.3

  Notice of Borrowing    43

2.4

  Disbursement of Funds    43

2.5

  Repayment of Loans; Evidence of Debt    44

2.6

  [Intentionally Omitted]    45

2.7

  Pro Rata Borrowings    45

2.8

  Interest    45

SECTION 3.

  Securities Demand; Exchange Notes   

3.1

  Exchange Notes and Execution of Exchange Note Indenture    45

3.2

  Securities Demand    46

3.3

  Option to Exchange Loans for Exchange Notes    46

3.4

  Procedures for Issuing Exchange Notes    46

3.5

  Registration Rights with Respect to Exchange Notes    47

3.6

  Private Placement    47

SECTION 4.

  Fees; Commitments   

4.1

  Fees    47

4.2

  Mandatory Termination of Commitments    47

SECTION 5.

  Payments   

5.1

  Voluntary Prepayments    47

5.2

  Mandatory Prepayments    47

5.3

  Method and Place of Payment    49

5.4

  Net Payments    50

5.5

  Computation of Interest and Fees    51

5.6

  Limit on Rate of Interest    51

SECTION 6.

  Conditions Precedent to Initial Borrowing on the Closing Date   

6.1

  Credit Documents    52

6.2

  No Default; Representations and Warranties    52

6.3

  Fees and Expenses    52

SECTION 7.

  [Reserved]   

SECTION 8.

  Representations, Warranties and Agreements   

8.1

  Corporate Status    52

8.2

  Corporate Power and Authority    52

8.3

  No Violation    53

 

i



--------------------------------------------------------------------------------

         Page

8.4

  Litigation    53

8.5

  Margin Regulations    53

8.6

  [Reserved]    53

8.7

  Investment Company Act    53

8.8

  True and Complete Disclosure    53

8.9

  No Material Adverse Change    53

8.10

  Tax Returns and Payments    54

8.11

  Compliance with ERISA    54

8.12

  Subsidiaries    55

8.13

  Patents, etc    55

8.14

  Environmental Laws    55

8.15

  Properties    55

8.16

  Solvency    55

8.17

  Compliance    55

8.18

  FCC Licenses, etc    56

SECTION 9.

  Affirmative Covenants   

9.1

  Reports and Other Information    56

9.2

  Maintenance of Insurance    57

9.3

  Payment of Taxes    58

9.4

  Consolidated Corporate Franchises    58

9.5

  Compliance with Statutes, Regulations, etc    59

9.6

  ERISA    59

9.7

  Maintenance of Properties    59

9.8

  [Reserved]    60

9.9

  [Reserved]    60

9.10

  Changes in Business    60

9.11

  Use of Proceeds    60

9.12

  [Reserved]    60

9.13

  Further Instruments and Acts    60

9.14

  Intelsat General Corporation    60

9.15

  Marketing Efforts    60

SECTION 10.

  Negative Covenants   

10.1

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock    62

10.2

  Limitation on Restricted Payments    67

10.3

  Dividend and Other Payment Restrictions Affecting Subsidiaries    73

10.4

  Asset Sales    74

10.5

  Transactions with Affiliates    76

10.6

  Change of Control    78

10.7

  Future Guarantors    78

10.8

  Liens    78

10.9

  Suspension of Covenants    79

10.10

  When Borrower May Merge or Transfer Assets    80

10.11

  Successor Company Substituted    82

 

ii



--------------------------------------------------------------------------------

         Page

SECTION 11.

  [Reserved]   

SECTION 12.

  Events of Default   

12.1

  Events of Default    82

12.2

  Acceleration    83

12.3

  Other Remedies    84

12.4

  Waiver of Past Defaults    84

12.5

  Control by Majority    84

12.6

  Limitation on Suits    84

12.7

  Rights of the Lenders to Receive Payment    85

12.8

  Priorities    85

SECTION 13.

  The Administrative Agent   

13.1

  Appointment    85

13.2

  Delegation of Duties    86

13.3

  Exculpatory Provisions    86

13.4

  Reliance by Administrative Agent    86

13.5

  Notice of Default    86

13.6

  Non-Reliance on Administrative Agent and Other Lenders    87

13.7

  Indemnification    87

13.8

  Administrative Agent in Its Individual Capacity    87

13.9

  Successor Agent    88

13.10

  Withholding Tax    88

13.11

  [Reserved]    88

SECTION 14.

  Miscellaneous   

14.1

  Amendments and Waivers    88

14.2

  Notices    90

14.3

  No Waiver; Cumulative Remedies    91

14.4

  Survival of Representations and Warranties    91

14.5

  Payment of Expenses and Taxes    91

14.6

  Successors and Assigns; Participations and Assignments    91

14.7

  Replacements of Lenders Under Certain Circumstances    94

14.8

  Adjustments; Set-off    95

14.9

  Counterparts    96

14.10

  Severability    96

14.11

  Integration    96

14.12

  GOVERNING LAW    96

14.13

  Submission to Jurisdiction; Consent to Service; Waivers    96

14.14

  Acknowledgments    97

14.15

  WAIVERS OF JURY TRIAL    97

14.16

  Confidentiality    97

14.17

  No Advisory or Fiduciary Responsibility    98

14.18

  USA PATRIOT Act    98

14.19

  Conversion of Currencies    99

SECTION 15.

  Holdings Guarantee   

15.1

  The Holdings Guarantee    99

15.2

  Bankruptcy    99

 

iii



--------------------------------------------------------------------------------

         Page

15.3

  Nature of Liability    100

15.4

  Independent Obligations    100

15.5

  Authorization    100

15.6

  Reliance    101

15.7

  [Reserved]    101

15.8

  Waivers    101

15.9

  Maximum Liability    102

15.10

  Holdings Guarantee Release    102

 

SCHEDULES   Schedule 1.1 (a)   Commitments of Lenders Schedule 1.1(b)  
Administrative Agent Details Schedule 1.1(c)   Existing Notes Schedule 8.12  
Subsidiaries EXHIBITS   Exhibit A   Form of Guarantee Exhibit B   [Intentionally
Omitted] Exhibit C   [Intentionally Omitted] Exhibit D   Form of Assignment and
Acceptance Exhibit E   Form of Promissory Note Exhibit F   Preliminary Offering
Memorandum Exhibit G   Form of Exchange Notice

 

iv



--------------------------------------------------------------------------------

SENIOR UNSECURED CREDIT AGREEMENT, dated as of May 2, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among INTELSAT SUBSIDIARY HOLDING COMPANY, LTD. (the “Borrower”),
INTELSAT (BERMUDA), LTD., INTELSAT JACKSON HOLDINGS, LTD., and INTELSAT
INTERMEDIATE HOLDING COMPANY, LTD., as Guarantors, the lending institutions from
time to time parties hereto (each a “Lender” and, collectively, the “Lenders”),
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent, BANC OF AMERICA
BRIDGE LLC, as Syndication Agent, MORGAN STANLEY SENIOR FUNDING, INC., as
Documentation Agent, and CREDIT SUISSE SECURITIES (USA) LLC, BANC OF AMERICA
SECURITIES LLC and MORGAN STANLEY SENIOR FUNDING, INC., as Joint Lead Arrangers
and Joint Bookrunners (such terms and each other capitalized term used but not
defined in this introductory statement and recitals having the meaning provided
in Section 1).

WHEREAS, the Borrower intends to redeem or repurchase the Notes (as defined
below);

The parties hereto hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 (it being understood that defined terms in this Agreement shall
include in the singular number the plural and in the plural the singular):

“Acceptable Exclusions” means:

(1) war, invasion or hostile or warlike action in time of peace or war,
including action in hindering, combating or defending against an actual,
impending or expected attack by:

 

  (a) any government or sovereign power (de jure or de facto),

 

  (b) any authority maintaining or using a military, naval or air force,

 

  (c) a military, naval or air force, or

 

  (d) any agent of any such government, power, authority or force;

(2) any anti-satellite device, or device employing atomic or nuclear fission or
fusion, or device employing laser or directed energy beams;

(3) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;

(4) confiscation, nationalization, seizure, restraint, detention, appropriation
or requisition for title or use by or under the order of any government or
governmental authority or agent (whether secret or otherwise or whether civil,
military or de facto) or public or local authority or agency;



--------------------------------------------------------------------------------

(5) nuclear reaction, nuclear radiation or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;

(6) electromagnetic or radio frequency interference, except for physical damage
to the Satellite directly resulting from such interference;

(7) willful or intentional acts of the directors or officers of the named
insured, acting within the scope of their duties, designed to cause loss or
failure of the Satellite;

(8) an act of one or more individuals, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss, damage or
failure resulting therefrom is accidental or intentional;

(9) any unlawful seizure or wrongful exercise of control of the Satellite made
by any individual or individuals acting for political or terrorist purposes;

(10) loss of revenue, incidental damages or consequential loss;

(11) extra expenses, other than the expenses insured under such policy;

(12) third party liability;

(13) loss of a redundant component(s) that does not cause a transponder failure;
and

(14) such other similar exclusions or modifications to the foregoing exclusions
as may be customary for policies of such type as of the date of issuance or
renewal of such coverage.

“Acquired Indebtedness” shall mean, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or becomes a Restricted Subsidiary of such specified Person,
and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person,

in each case, other than Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of related
transactions pursuant to which such Restricted Subsidiary became a Restricted
Subsidiary or was otherwise acquired by such Person, or such asset was acquired
by such Person, as applicable.

“Acquisition” shall mean the transactions pursuant to which Serafina Acquisition
Limited became the owner of all of the outstanding share capital of Intelsat
Holdings, Ltd. pursuant to the Transaction Agreement.

“Acquisition Documents” shall mean the Transaction Agreement, the Credit
Agreements, each agreement and instrument governing the Acquisition Notes (to
the extent applicable), the Specified Intercompany Agreements and, in each case,
any other document entered into in connection therewith, in each case as
amended, supplemented or modified from time to time.

 

2



--------------------------------------------------------------------------------

“Acquisition Notes” shall mean (a) the $2,805,000,000 in aggregate principal
amount of Senior Notes due 2018 of Serafina Acquisition, Ltd. that were intended
to be issued in the manner contemplated by the Preliminary Offering Memorandum,
(b) the $2,055,000,000 in aggregate principal amount of Senior PIK Election
Notes due 2018 of Serafina Acquisition Ltd. that were intended to be issued in
the manner contemplated by the Preliminary Offering Memorandum, and (c) any
agreement or instrument executed in connection with a financing consummated in
lieu of the issuance of the foregoing notes.

“Additional Debt Securities” shall mean one or more additional series of debt
securities issued by the Borrower or one or more of its Subsidiaries or Parents
or Affiliates in connection with (or to refinance or replace) the funding of any
“Change of Control Backstop Facility,” “Bermuda Unsecured Credit Facility”
and/or “Bridge Facility,” in each case as defined in, and contemplated by, the
Commitment Letter.

“Adjusted EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, to the extent the same was deducted in calculating Consolidated Net
Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense (including any interest expense set forth in
clause (4) of the definition thereof, whether or not the same was deducted in
calculating Consolidated Net Income); plus

(3) Consolidated Non-cash Charges; plus

(4) the amount of any restructuring charges or expenses (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
costs or excess pension charges); plus

(5)(a) the amount of any fees or expenses incurred or paid in such period for
transition services related to satellites or other assets or businesses acquired
and (b) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors or any other Permitted Holder (or any
accruals relating to such fees and related expenses) during such period,
provided that such amount pursuant to subclause (b) shall not exceed in any
four-quarter period the greater of (x) $6.25 million and (y) 1.25% of Adjusted
EBITDA of the Borrower and its Restricted Subsidiaries; less, without
duplication,

(6) non-cash items increasing Consolidated Net Income for such period (excluding
any items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period and any items for which cash was
received in any prior period).

“Administrative Agent” shall mean Credit Suisse, Cayman Islands Branch, in its
capacity as the administrative agent for the Lenders under this Agreement and
the other Credit Documents, until a successor replaces it in accordance with
Section 13.9, and thereafter means such successor.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent as set forth on Schedule 1.1(b) or such other office as the Administrative
Agent may designate to the Borrower and the Lenders from time to time.

“Administrative Questionnaire” shall have the meaning provided in
Section 14.6(b).

 

3



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent and the
Syndication Agent.

“Agreement” shall mean this credit agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Agreement Currency” shall have the meaning provided in Section 14.19(b).

“Applicable Premium” means, with respect to any Loans on any applicable
prepayment date, the greater of: (1) 1.0% of the then outstanding principal
amount of such Loan being prepaid; and (2) the excess of: (a) the present value
at such prepayment date of (i) the prepayment price of such Loan at January 15,
2009 as set forth in Section 5.1(a), plus (ii) all required interest payments
due on such Loan through January 15, 2009 (excluding accrued but unpaid
interest), computed using a discount rate equal to the Treasury Rate as of such
prepayment date plus 50 basis points; over (b) the then outstanding principal
amount of such Loan.

“Approved Fund” shall have the meaning provided in Section 14.6.

“Asset Sale” shall mean:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower (each referred to in this definition as a
“disposition”), or

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals) of any
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary of the Borrower) (whether in a single transaction or a series of
related transactions),

in each case other than:

(a) a disposition of Cash Equivalents or Investment Grade Securities or obsolete
or worn out property or equipment in the ordinary course of business (including
the sale or leasing (including by way of sales-type lease) of transponders or
transponder capacity and the leasing or licensing of teleports);

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to Section 10.10 or any disposition that constitutes
a Change of Control;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 10.2;

 

4



--------------------------------------------------------------------------------

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary with an aggregate Fair Market Value of less than $20.0
million;

(e) any disposition of property or assets or the issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to a Restricted Subsidiary of the
Borrower;

(f) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the Borrower, which in
the event of an exchange of assets with a Fair Market Value in excess of
(1) $20.0 million shall be evidenced by an Officers’ Certificate, and (2) $40.0
million shall be set forth in a resolution approved in good faith by at least a
majority of the Board of Directors of the Borrower;

(g) foreclosures on assets or property of the Borrower or its Subsidiaries;

(h) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(i) any disposition of inventory or other assets (including transponders,
transponder capacity and teleports) in the ordinary course of business;

(j) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(k) a sale of accounts receivable (including in respect of sales-type leases)
and related assets (including contract rights) of the type specified in the
definition of “Receivables Financing” to a Receivables Subsidiary in a Qualified
Receivables Financing or in factoring or similar transactions;

(l) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(m) the grant in the ordinary course of business of any license of patents,
trademarks, know-how and any other intellectual property;

(n) any Event of Loss;

(o) any sale or other disposition of assets or property in connection with a
Specified Sale/Leaseback Transaction;

(p) any sale of an Excluded Satellite; provided, that for purposes of this
clause (p) of this definition of Asset Sale, references in the definition of
Excluded Satellite to $37.5 million shall be deemed to be $25.0 million; and
provided, further, that any cash and Cash Equivalents received in connection
with the sale of an Excluded Satellite shall be treated as Net Proceeds of an
Asset Sale and shall be applied as provided for in Sections 5.2(b) and 10.4; and

 

5



--------------------------------------------------------------------------------

(q) any transfer or disposition of any assets or equity of Galaxy Satellite TV
Holdings Limited or Galaxy Satellite Broadcasting Limited.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit D hereto.

“Authorized Officer” shall mean the President, the Chief Financial Officer, the
Treasurer, the Controller or any other senior officer of the Borrower designated
as such in writing to the Administrative Agent by the Borrower.

“Backstop Credit Facility” means each agreement or instrument (including
indentures) executed in connection with a financing contemplated by the
Commitment Letter, dated June 19, 2007, by and among Serafina Acquisition
Limited and the arrangers, agents and lenders party thereto, as amended or
supplemented from time to time.

“Bank Indebtedness” shall mean any and all amounts payable under or in respect
of any Credit Agreement or any other Senior Credit Documents, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time (including after termination
of any Credit Agreement), including principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower whether or not a claim
for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, guarantees and all other amounts payable
thereunder or in respect thereof.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Board of Directors” means as to any Person, the board of directors or managers,
as applicable, of such Person (or, if such Person is a partnership, the board of
directors or other governing body of the general partner of such Person) or any
duly authorized committee thereof.

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include the incurrence of the Loans on the Closing
Date.

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Capital Stock” shall mean:

(1) in the case of a corporation or a company, corporate stock or shares;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Contribution Amount” shall mean the aggregate amount of cash contributions
made to the capital of the Borrower or any Guarantor described in the definition
of “Contribution Indebtedness.”

“Cash Equivalents” shall mean:

(1) U.S. dollars, pounds sterling, euros, national currency of any participating
member state in the European Union or, in the case of any Foreign Subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof, in each case with maturities not
exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons (other than the Sponsors or any of their
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or reasonably equivalent ratings of another internationally recognized
ratings agency) in each case with maturities not exceeding two years from the
date of acquisition; and

(8) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (7) above.

 

7



--------------------------------------------------------------------------------

“Change of Control” shall mean:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all the assets of the Borrower and its Subsidiaries, taken
as a whole, to a Person other than any of the Permitted Holders, and other than
any transaction in compliance with Section 10.10 and 10.11 where the Successor
Company is a Wholly-Owned Subsidiary of a Parent of the Borrower;

(2) the Borrower becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), of more than 50% of the total voting power of the Voting Stock of
the Borrower or any Parent of the Borrower; or

(3) individuals who on the Closing Date constituted the Board of Directors of
Holdings (together with any new directors whose election by such Board of
Directors of Holdings or whose nomination for election by the shareholders of
Holdings was approved by (a) a vote of a majority of the directors of Holdings
then still in office who were either directors on the Closing Date or whose
election or nomination for election was previously so approved or (b) any of the
Permitted Holders) cease for any reason to constitute a majority of the Board of
Directors of Holdings then in office.

Notwithstanding the foregoing, neither (i) the PanAmSat Acquisition, the Zeus
Acquisition and the Acquisition (and any related change in the composition of
the Board of Directors of any Credit Party or any Parent of any Credit Party in
connection therewith) nor (ii) any Specified Merger/Transfer Transaction shall
constitute a Change of Control.

“Change of Control Offer” shall have the meaning provided in Section 5.2(a).

“Change of Control Offers” shall mean (a) each offer to purchase outstanding
notes of the Borrower and any Parent, Subsidiary or Affiliate of the Borrower
(including Intelsat (Bermuda), Ltd., Intelsat Jackson, Intelsat Intermediate
Holdco and PanAmSat Opco) pursuant to the indentures governing such series of
notes set forth on Schedule 1.1(c), and (b) the offer to repay outstanding loans
pursuant to the Intelsat Jackson Unsecured Credit Agreement, under which, in
each case, the Acquisition resulted in a “change of control” as defined in each
such agreement.

“Closing Date” shall mean May 2, 2008.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date, and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.

“Commitment Letter” shall mean the Commitment Letter dated June 19, 2007 by and
among Serafina Acquisition Limited and the arrangers, agents and lenders party
thereto, as amended by that certain Amendment to Commitment Letter, Fee Letter
and Engagement Letter agreement dated as of February 4, 2008, as further amended
or supplemented from time to time.

 

8



--------------------------------------------------------------------------------

“Commitments” shall mean, with respect to each Lender, such Lender’s Commitment
set forth on Schedule 1.1(a). The aggregate amount of all Commitments hereunder
is $883,346,000.

“Confidential Information” shall have the meaning provided in Section 14.16.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including amortization of original issue discount, the
interest component of Capitalized Lease Obligations, and net payments and
receipts (if any) pursuant to interest rate Hedging Obligations and excluding
amortization of deferred financing fees, expensing of any bridge or other
financing fees and any interest under Satellite Purchase Agreements);

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;

(3) commissions, discounts, yield and other fees and charges Incurred in
connection with any Receivables Financing which are payable to Persons other
than the Borrower and its Restricted Subsidiaries; and

(4) with respect to the Borrower, consolidated interest expense of any Parent of
the Borrower for such period with respect to the Existing Holdings Notes or any
refinancing thereof to the extent cash interest is paid thereon pursuant to
Section 10.2(b)(xiii)(C);

less interest income for such period; provided, that for purposes of calculating
Consolidated Interest Expense, no effect shall be given to the effect of any
purchase accounting adjustments in connection with the Transactions; provided,
further, that for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under Statement of Financial Accounting Standards
No. 133 and related interpretations as a result of the terms of the Indebtedness
to which such Consolidated Interest Expense relates.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis; provided, however, that:

(1) any net after-tax extraordinary or nonrecurring or unusual gains or losses
(less all fees and expenses relating thereto), or income or expense or charge
(including, without limitation, any severance, relocation or other restructuring
costs) and fees, expenses or charges related to any offering of equity interests
of such Person, Investment, acquisition or Indebtedness permitted to be Incurred
by this Agreement (in each case, whether or not successful), including any such
fees, expenses, charges or change in control payments related to the
Transactions, in each case, shall be excluded;

(2) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with the Transactions
or any acquisition that was consummated prior to, on or after the Closing Date
shall be excluded;

 

9



--------------------------------------------------------------------------------

(3) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(4) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations shall be
excluded;

(5) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Borrower) shall be excluded;

(6) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

(7) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(8) solely for the purpose of determining the amount of the Cumulative Credit,
the Net Income for such period of any Restricted Subsidiary (other than any
Subsidiary Guarantor) shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
its Net Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary or its stockholders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived; provided that the Consolidated Net Income of such Person shall be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or converted into cash) by any such Restricted Subsidiary
to such Person, to the extent not already included therein;

(9) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(10) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded;

(11) any (a) severance or relocation costs or expenses, (b) one-time non-cash
compensation charges, (c) solely for purposes of calculating the Debt to
Adjusted EBITDA Ratio, the costs and expenses after January 28, 2005 related to
employment of terminated employees, (d) costs or expenses realized in connection
with, resulting from or in anticipation of the Transactions or (e) costs or
expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights existing on January 28, 2005 of
officers, directors and employees, in each case of such Person or any of its
Restricted Subsidiaries, shall be excluded;

 

10



--------------------------------------------------------------------------------

(12) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded;

(13)(a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded; and

(14) an amount equal to the amount of tax distributions actually made to the
holders of Capital Stock of such Person or any Parent of such Person in respect
of such period in accordance with Section 10.2(b)(xii) shall be included as
though such amounts had been paid as income taxes directly by such Person for
such period.

Notwithstanding the foregoing, for the purpose of Section 10.2 only, there shall
be excluded from the calculation of Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of assets from Unrestricted
Subsidiaries to the Borrower or a Restricted Subsidiary of the Borrower in
respect of or that originally constituted Restricted Investments to the extent
such dividends, repayments or transfers increase the amount of Restricted
Payments permitted under Section 10.2 pursuant to clause (5) or (6) of the
definition of “Cumulative Credit.”

“Consolidated Non-cash Charges” shall mean, with respect to any Person for any
period, the aggregate depreciation, amortization, impairment, compensation, rent
and other non-cash expenses of such Person and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP, but excluding (i) any such charge which consists of or requires an accrual
of, or cash reserve for, anticipated cash charges for any future period and
(ii) the non-cash impact of recording the change in fair value of any embedded
derivatives under Statement of Financial Accounting Standards No. 133 and
related interpretations as a result of the terms of any agreement or instrument
to which such Consolidated Non-cash Charges relate.

“Consolidated Taxes” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Capital Stock of such Person or
any Parent of such Person in respect of such period in accordance with
Section 10.2(b)(xii) which shall be included as though such amounts had been
paid as income taxes directly by such Person.

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries and (2) the
aggregate amount of all outstanding Disqualified Stock of the Borrower and all
Preferred Stock of the Restricted Subsidiaries, with the amount of such
Disqualified Stock and Preferred Stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and maximum fixed repurchase
prices, in each case determined on a consolidated basis in accordance with GAAP.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or Preferred Stock that does not have a fixed price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Board of Directors of
the Borrower.

 

11



--------------------------------------------------------------------------------

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contribution Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower or such Guarantor after January 28, 2005 (other than any
cash contributions in connection with the Transactions), provided that (1) if
the aggregate principal amount of such Contribution Indebtedness is greater than
the aggregate amount of such cash contributions to the capital of the Borrower
or such Guarantor, as applicable, the amount in excess shall be Indebtedness
(other than Secured Indebtedness) that ranks subordinate to the Loans with a
Stated Maturity later than the Stated Maturity of the Loans, and (2) such
Contribution Indebtedness (a) is Incurred within 210 days after the making of
such cash contributions and (b) is so designated as Contribution Indebtedness
pursuant to an Officers’ Certificate on the date of Incurrence thereof.

“Credit Agreements” shall mean the Intelsat Credit Agreement, the PanAmSat
Credit Agreement and each Backstop Credit Facility.

“Credit Documents” shall mean this Agreement, any promissory notes issued by the
Borrower hereunder and each Guarantee.

“Credit Party” shall mean each of the Borrower and each Guarantor (including
Holdings), for so long as any such Guarantor shall remain a Guarantor.

“Cumulative Credit” shall mean the sum of (without duplication):

(1) cumulative Adjusted EBITDA of the Borrower for the period (taken as one
accounting period) from and after January 1, 2005 to the end of the Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, in the case such Adjusted
EBITDA for such period is a negative, minus the amount by which cumulative
Adjusted EBITDA is less than zero), plus

 

12



--------------------------------------------------------------------------------

(2) 100% of the aggregate net proceeds, including cash and the Fair Market Value
(as determined in accordance with the next succeeding sentence) of property
other than cash, received by the Borrower after January 28, 2005 from the issue
or sale of Equity Interests of the Borrower or any Parent of the Borrower
(excluding (without duplication) Refunding Capital Stock, Designated Preferred
Stock, Excluded Contributions, Disqualified Stock and the Cash Contribution
Amount), including Equity Interests issued upon conversion of Indebtedness or
upon exercise of warrants or options (other than an issuance or sale to a
Restricted Subsidiary of the Borrower or an employee stock ownership plan or
trust established by the Borrower or any of its Subsidiaries), plus

(3) 100% of the aggregate amount of contributions to the capital of the Borrower
received in cash and the Fair Market Value (as determined in accordance with the
next succeeding sentence) of property other than cash after January 28, 2005
(other than Excluded Contributions, Refunding Capital Stock, Designated
Preferred Stock, Disqualified Stock and the Cash Contribution Amount), plus

(4) the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of the Borrower or any Restricted Subsidiary thereof issued after January 28,
2005 (other than Indebtedness or Disqualified Stock issued to a Restricted
Subsidiary) which has been converted into or exchanged for Equity Interests in
the Borrower or any Parent of the Borrower (other than Disqualified Stock), plus

(5) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary since January 28, 2005 in cash and the Fair Market Value (as
determined in accordance with the next succeeding sentence) of property other
than cash received by the Borrower or any Restricted Subsidiary from:

(A) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary of the Borrower) of Restricted Investments made by the Borrower and
its Restricted Subsidiaries and from repurchases and redemptions of such
Restricted Investments from the Borrower and its Restricted Subsidiaries by any
Person (other than the Borrower or any of its Restricted Subsidiaries) and from
repayments of loans or advances which constituted Restricted Investments (other
than in each case to the extent that the Restricted Investment was made pursuant
to Section 10.2(b)(vii) or (x)),

(B) the sale (other than to the Borrower or a Restricted Subsidiary of the
Borrower) of the Capital Stock of an Unrestricted Subsidiary or

(C) a distribution, dividend or other payment from an Unrestricted Subsidiary,
plus

(6) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged, consolidated or
amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary of the Borrower since
January 28, 2005, the Fair Market Value (as determined in accordance with the
next succeeding sentence) of the Investments of the Borrower in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to Section 10.2(b)(vii) or (x) or
constituted a Permitted Investment).

 

13



--------------------------------------------------------------------------------

The Fair Market Value of property other than cash covered by clauses (2), (3),
(4), (5) and (6) above shall be determined in good faith by the Borrower and

(A) in the event of property with a Fair Market Value in excess of $20.0
million, shall be set forth in an Officers’ Certificate or

(B) in the event of property with a Fair Market Value in excess of $40.0
million, shall be set forth in a resolution approved by at least a majority of
the Board of Directors of the Borrower.

“Cumulative Interest Expense” shall mean, in respect of any Restricted Payment,
the sum of the aggregate amount of Consolidated Interest Expense of the Borrower
and the Restricted Subsidiaries for the period from and after January 1, 2005 to
the end of the Borrower’s most recently ended fiscal quarter for which internal
financial statements are available and immediately preceding the proposed
Restricted Payment.

“Debt to Adjusted EBITDA Ratio” shall mean, with respect to any Person for any
period, the ratio of (i) Consolidated Total Indebtedness as of the date of
calculation (the “Calculation Date”) to (ii) Adjusted EBITDA of such Person for
the four consecutive fiscal quarters immediately preceding such Calculation
Date. In the event that the Borrower or any of its Restricted Subsidiaries
Incurs or redeems any Indebtedness (other than in the case of revolving credit
borrowings, in which case interest expense shall be computed based upon the
average daily balance of such Indebtedness during the applicable period) or
issues or redeems Disqualified Stock or Preferred Stock subsequent to the
commencement of the period for which the Debt to Adjusted EBITDA Ratio is being
calculated but prior to the Calculation Date, then the Debt to Adjusted EBITDA
Ratio shall be calculated giving pro forma effect to such Incurrence or
redemption of Indebtedness, or such issuance or redemption of Disqualified Stock
or Preferred Stock, as if the same had occurred at the beginning of the
applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and other operational changes
that the Borrower or any of its Restricted Subsidiaries has both determined to
make and made after January 28, 2005 and during the four-quarter reference
period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
amalgamations, consolidations, discontinued operations and other operational
changes (and the change of any associated fixed charge obligations and the
change in Adjusted EBITDA resulting therefrom) had occurred on the first day of
the four-quarter reference period. If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Borrower or any Restricted Subsidiary since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation, discontinued operation or operational change, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then the Debt to Adjusted
EBITDA Ratio shall be calculated giving pro forma effect thereto for such period
as if such Investment, acquisition, disposition, discontinued operation, merger,
amalgamation, consolidation or operational change had occurred at the beginning
of the applicable four-quarter period.

 

14



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Calculation Date had been the applicable rate for the entire period (taking
into account any Hedging Obligations applicable to such Indebtedness if such
Hedging Obligation has a remaining term in excess of 12 months). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate. Any such pro forma calculation may include adjustments appropriate,
in the reasonable determination of the Borrower as set forth in an Officers’
Certificate, to reflect, among other things, (1) operating expense reductions
and other operating improvements or synergies reasonably expected to result from
any acquisition, amalgamation, merger or operational change (including, without
limitation, from the Transactions) and (2) all adjustments used in connection
with (i) the calculation of “Sub Holdco Adjusted EBITDA” as set forth in
Intelsat, Ltd.’s Annual Report filed on Form 10-K for the year ended
December 31, 2007, and (ii) the calculation of “Adjusted EBITDA” as set forth in
footnote 4 to the “Summary Historical and Pro Forma Consolidated Financial Data”
section of the offering memorandum dated January 28, 2005 in connection with the
offering of the Notes, in each case to the extent such adjustments continue to
be applicable to such four-quarter period.

“Default” shall mean any event which is, or after notice or passage of time, or
both, would be an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
Parent of the Borrower, as applicable (other than Disqualified Stock), that is
issued for cash (other than to the Borrower or any of its Subsidiaries or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officers’ Certificate, on the issuance date thereof, the cash proceeds of which
are excluded from the calculation set forth in the definition of “Cumulative
Credit.”

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms (or by the terms of any security into which
it is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material

 

15



--------------------------------------------------------------------------------

respect to holders of such Capital Stock than the asset sale and change of
control provisions applicable to the Loans and any purchase requirement
triggered thereby may not become operative until compliance with the asset sale
and change of control provisions applicable to the Loans (including the
repayment of any Loans in connection with such asset sale and change of control
provisions)),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part, in
each case prior to 91 days after the Maturity Date;

provided, however, that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided, further, that any class of Capital Stock of such Person
that by its terms authorizes such Person to satisfy its obligations thereunder
by delivery of Capital Stock that is not Disqualified Stock shall not be deemed
to be Disqualified Stock.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Employee Transfer Agreement” shall mean the intercompany agreement regarding
the transfer of substantially all of the employees of Intelsat Global Service
Corporation to PanAmSat Opco, dated as of July 3, 2006, between Intelsat Global
Service Corporation and PanAmSat Opco, as amended from time to time (provided
that no such amendment materially affects the ability of the Borrower to make
anticipated principal or interest payments on the Loans).

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by Holdings, the Borrower or any of the Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
protection of environment, including, without limitation, ambient air, surface
water, ground-water, land surface and subsurface strata and natural resources
such as wetlands, or human health or safety (to the extent relating to human
exposure to Hazardous Materials), or Hazardous Materials.

 

16



--------------------------------------------------------------------------------

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“Event of Default” shall have the meaning provided in Section 12.

“Event of Loss” shall mean any event that results in the Borrower or its
Restricted Subsidiaries receiving proceeds from any insurance covering any
Satellite, or in the event that the Borrower or any of its Restricted
Subsidiaries receives proceeds from any insurance maintained for it by any
Satellite Manufacturer or any launch provider covering any of such Satellites.

“Event of Loss Proceeds” shall mean, with respect to any proceeds from any Event
of Loss, all Satellite insurance proceeds received by the Borrower or any of the
Restricted Subsidiaries in connection with such Event of Loss, after

(1) provision for all income or other taxes measured by or resulting from such
Event of Loss,

(2) payment of all reasonable legal, accounting and other reasonable fees and
expenses related to such Event of Loss,

(3) payment of amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the Satellite that is the subject of such Event of Loss,

(4) provision for payments to Persons who own an interest in the Satellite
(including any transponder thereon) in accordance with the terms of the
agreement(s) governing the ownership of such interest by such Person (other than
provision for payments to insurance carriers required to be made based on
projected future revenues expected to be generated from such Satellite in the
good faith determination of the Borrower as evidenced by an Officers’
Certificate), and

(5) deduction of appropriate amounts to be provided by the Borrower or such
Restricted Subsidiary as a reserve, in accordance with GAAP, against any
liabilities associated with the Satellite that was the subject of the Event of
Loss.

“Excess Proceeds Offer” shall have the meaning provided in Section 5.2(b).

 

17



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Exchange Note Indenture” shall mean the indenture with respect to the Exchange
Notes executed in accordance with Section 3 and containing terms (including
covenants, events of default, redemption, optional prepayment provisions and
other provisions) that are identical to those set forth in this Agreement
(except for differences that are customary between indentures and credit
agreements or as otherwise in form and substance reasonably acceptable to the
Borrower and the Joint Lead Arrangers).

“Exchange Note Trustee” shall have the meaning set forth in Section 3.1.

“Exchange Notes” shall mean the senior unsecured notes of the Borrower due on
the Maturity Date, issued under the Exchange Note Indenture in exchange for an
equal principal amount of Loans pursuant to Section 3.4.

“Exchange Notice” shall have the meaning provided in Section 3.3.

“Excluded Contributions” shall mean the Cash Equivalents or other assets (valued
at their Fair Market Value as determined by the Borrower in good faith) received
by the Borrower after January 28, 2005 from:

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries) of Capital
Stock (other than Disqualified Stock and Designated Preferred Stock) of the
Borrower,

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate executed by an Officer of the Borrower, which are excluded from the
calculation set forth in the definition of the term “Cumulative Credit.”

“Excluded Satellite” shall mean any Satellite (or, if the entire Satellite is
not owned by the Borrower or any Restricted Subsidiary, as the case may be, the
portion of the Satellite it owns or for which it has risk of loss) (i) that is
not expected or intended in the good faith determination of the Board of
Directors of the Borrower as evidenced by a resolution of the Board of Directors
to earn revenue from the operation of such Satellite (or portion, as applicable)
in excess of $37.5 million for the immediately succeeding 12-month calendar
period or (ii) that has a net book value not in excess of $150.0 million or
(iii) that (1) the procurement of In-Orbit Insurance therefor in the amounts and
on the terms required by Section 9.2 would not be available for a price that is,
and on other terms and conditions that are, commercially reasonable or (2) the
procurement of such In-Orbit Insurance therefor would be subject to exclusions
or limitations of coverage that would make the terms of the insurance
commercially unreasonable, in either case, in the good faith determination of
the Board of Directors of the Borrower as evidenced by a resolution of the Board
of Directors delivered to the Administrative Agent, or (iv) for which In-Orbit
Contingency Protection is available or (v) whose primary purpose is to provide
In-Orbit Contingency Protection for the satellites (or portions) of the Borrower
or its Subsidiaries’ or other Affiliates and otherwise that is not expected or
intended, in the good faith determination of the Board of Directors of the
Borrower as evidenced by a resolution of the Board of Directors to earn revenue
from the operation of such Satellite (or portion, as applicable) in excess of
$37.5 million for the immediately succeeding 12-month calendar period.

 

18



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean (a) with respect to the Administrative Agent or any
Lender, net income taxes and franchise taxes (imposed in lieu of net income
taxes) and capital taxes imposed on the Administrative Agent or any Lender by
any jurisdiction as a result of the Administrative Agent or such Lender being
organized in, or having its principal office of applicable lending office in,
such jurisdiction imposing such tax or any political subdivision or taxing
authority thereof or therein and (b) in the case of a Foreign Lender, any Tax to
the extent attributable to such Foreign Lender’s failure to comply with
Section 5.4(d).

“Existing Holdings Notes” means (a) the 7 5/8% Senior Notes due 2012 and (b) the
6 1/2% Senior Notes due 2013, in each case of Intelsat, Ltd.

“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

“FCC” shall mean the Federal Communications Commission or any Governmental
Authority substituted therefor.

“FCC Licenses” shall mean all authorizations, licenses and permits issued by the
FCC to the Borrower or any of its Subsidiaries, under which the Borrower or any
of its Subsidiaries is authorized to launch and operate any of its Satellites or
to operate any of its TT&C Earth Stations (other than authorizations, orders,
licenses or permits that are no longer in effect).

“Fee Letter” shall mean the Fee Letter dated June 19, 2007 by and among the
Borrower and the arrangers, agents and lenders party thereto, as supplemented
from time to time.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Lender” shall mean any Lender that is not organized or incorporated
under the laws of Bermuda.

“Foreign Plan” shall mean any employee benefit plan, program, fund, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Restricted Subsidiary not organized or
existing under the laws of the United States of America or any state or
territory thereof or the District of Columbia and any direct or indirect
subsidiary of such Restricted Subsidiary.

“FSS Operators” means each of (i) New Skies Satellites B.V., (ii) SES Global
S.A., (iii) Eutelsat S.A. and (iv) any successor entities of each of the
foregoing (whether by consolidation, amalgamation, merger with or winding up
into another Person, or through the sale, transfer, lease, conveyance or other
disposition of all or substantially all its equity, assets or properties in one
or more related transactions to another Person or otherwise).

 

19



--------------------------------------------------------------------------------

“G2 Transfer Agreement” shall mean the Agreement and Plan of Merger, dated as of
July 3, 2006, among Intelsat General Corporation, G2 Satellite Solutions
Corporation and PanAmSat Opco, as amended from time to time (provided that no
such amendment materially affects the ability of the Borrower to make
anticipated principal or interest payments on the Loans), and the other
agreements entered into in connection therewith on or prior to July 3, 2006.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on January 28, 2005. For the purposes of this
Agreement, the term “consolidated” with respect to any Person shall mean such
Person consolidated with its Restricted Subsidiaries, and shall not include any
Unrestricted Subsidiary, but the interest of such Person in an Unrestricted
Subsidiary will be accounted for as an Investment.

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Government Business Subsidiary” shall mean any Restricted Subsidiary of the
Borrower that (i) is engaged primarily in the business of providing services to
customers similar to the services provided on the Closing Date by Intelsat
General Corporation and services or activities that are reasonably similar
thereto or a reasonable extension, development or expansion thereof, or is
complementary, incidental, ancillary or related thereto and (ii) is subject to
the Proxy Agreement or a substantially similar agreement substantially
restricting the Borrower’s control of such Restricted Subsidiary.

“guarantee” shall mean a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

“Guarantee” shall mean any guarantee of the obligations of the Borrower under
this Agreement in accordance with the provisions hereof.

“Guarantor” shall mean any Person that Incurs a Guarantee; provided that upon
the release or discharge of such Person from its Guarantee in accordance with
this Agreement, such Person shall cease to be a Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, the
exposure to which is prohibited, limited or regulated by any Environmental Law.

 

20



--------------------------------------------------------------------------------

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under:

(1) currency exchange or interest rate swap agreements, cap agreements and
collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange or interest rates.

“Holdings” shall mean Intelsat, Ltd., until a successor replaces it and,
thereafter, means the successor.

“Incur” shall mean issue, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.

“Indebtedness” shall mean, with respect to any Person:

(1) the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except any such balance that constitutes a current account payable,
trade payable or similar obligation Incurred, (d) in respect of Capitalized
Lease Obligations, or (e) representing any Hedging Obligations, if and to the
extent that any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability on a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business);

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person; and

(4) to the extent not otherwise included, with respect to the Borrower and its
Restricted Subsidiaries, the amount then outstanding (i.e., advanced, and
received by, and available for use by, the Borrower or any of its Restricted
Subsidiaries) under any Receivables Financing (as set forth in the books and
records of the Borrower or any Restricted Subsidiary and confirmed by the agent,
trustee or other representative of the institution or group providing such
Receivables Financing);

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) obligations to make payments to one or more insurers
under satellite insurance policies in respect of premiums or the requirement to
remit to such insurer(s) a portion of the future revenue generated by a

 

21



--------------------------------------------------------------------------------

satellite which has been declared a constructive total loss, in each case in
accordance with the terms of the insurance policies relating thereto;
(5) Obligations under or in respect of any Qualified Receivables Financing; or
(6) any obligations to make progress or incentive payments or risk money
payments under any satellite manufacturing contract or to make payments under
satellite launch contracts in respect of launch services provided thereunder, in
each case, to the extent not overdue by more than 90 days.

Notwithstanding anything in this Agreement, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an Incurrence of Indebtedness under this
Agreement.

“Indemnified Taxes” shall mean all Taxes (other than Excluded Taxes) and Other
Taxes.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm or consultant to Persons engaged in a Similar Business,
in each case of nationally recognized standing that is, in the good faith
determination of the Borrower, qualified to perform the task for which it has
been engaged.

“In-Orbit Contingency Protection” shall mean transponder capacity that, in the
good faith determination of the Board of Directors of the Borrower as evidenced
by a resolution of the Board of Directors, is available on a contingency basis
by the Borrower or its Subsidiaries, directly or by another satellite operator
pursuant to a contractual arrangement, to accommodate the transfer of traffic
representing at least 25% of the revenue-generating capacity with respect to any
Satellite (or, if the entire Satellite is not owned by the Borrower or any of
its Restricted Subsidiaries, as the case may be, the portion of the Satellite it
owns or for which it has risk of loss) that may suffer actual or constructive
total loss and that meets or exceeds the contractual performance specifications
for the transponders that had been utilized by such traffic; provided that the
Satellite (or portion, as applicable) shall be deemed to be insured for a
percentage of the Satellite’s (or applicable portion’s) net book value for which
In-Orbit Contingency Protection is available.

“In-Orbit Insurance” shall mean, with respect to any Satellite (or, if the
entire Satellite is not owned by the Borrower or any of its Restricted
Subsidiaries, as the case may be, the portion of the Satellite it owns or for
which it has risk of loss), insurance (subject to a right of co-insurance in an
amount up to $150.0 million) or other contractual arrangement providing for
coverage against the risk of loss of or damage to such Satellite (or portion, as
applicable) attaching upon the expiration of the launch insurance therefor (or,
if launch insurance is not procured, upon the initial completion of in-orbit
testing) and attaching, during the commercial in-orbit service of such Satellite
(or portion, as applicable), upon the expiration of the immediately preceding
corresponding policy or other contractual arrangement, as the case may be,
subject to the terms and conditions set forth herein.

“Intelsat Bermuda” shall mean Intelsat (Bermuda), Ltd., until a successor
replaces it, and thereafter means such successor.

“Intelsat Bermuda Intercompany Loan” shall mean the intercompany loans by the
Borrower (irrespective of any subsequent holder of such loans so long as a
subsidiary of the Borrower) to PanAmSat Holdco to fund the payment of a portion
of the purchase price of the PanAmSat Acquisition and to fund the purchase of
PanAmSat Holdco’s 10 3/8% senior discount notes due 2014 and, in each case, any
fees and expenses related thereto.

 

22



--------------------------------------------------------------------------------

“Intelsat Bermuda Transfer” shall mean the transfer by Intelsat Bermuda of
certain of its assets and certain of its liabilities and obligations to Intelsat
Jackson on February 4, 2008.

“Intelsat Corp Refinancing” means the borrowing by PanAmSat Opco of $150.0
million in aggregate principal amount pursuant to a new term loan under the
PanAmSat Credit Agreement, and the repayment of its 6 3/8% Senior Secured Notes
due 2008 with the proceeds of such borrowing.

“Intelsat Credit Agreement” shall mean (i) the credit agreement entered into on
July 3, 2006 in connection with, the consummation of the PanAmSat Acquisition,
among the Borrower, Intelsat Intermediate Holdco, the financial institutions
named therein and Credit Suisse, Cayman Islands Branch, as Administrative Agent,
and the guarantees thereof provided by certain subsidiaries of the Borrower, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time (prior to,
on or after the Closing Date), including any one or more agreements or
indentures extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof and (ii) whether or not the
credit agreement referred to in clause (i) remains outstanding, if designated by
the Borrower to be included in the definition of “Intelsat Credit Agreement,”
one or more (A) debt facilities or commercial paper facilities, providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to lenders or to special purpose entities formed to borrow
from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.

“Intelsat General” shall have the meaning provided in Section 9.14.

“Intelsat Intermediate Holdco” shall mean Intelsat Intermediate Holding Company,
Ltd., until a successor replaces it, and thereafter means such successor.

“Intelsat Jackson” shall mean Intelsat Jackson Holdings, Ltd., until a successor
replaces it, and thereafter means such successor.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa 3 (or
equivalent) by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating
by any other Rating Agency.

“Investment Grade Securities” shall mean:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have an Investment Grade Rating, but excluding any debt
securities or loans or advances between and among the Borrower and its
Subsidiaries,

 

23



--------------------------------------------------------------------------------

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and Section 10.2:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Borrower.

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, Banc of
America Securities LLC and Morgan Stanley Senior Funding, Inc., in their
respective capacity as joint lead arrangers and joint bookrunners with respect
to the Loans.

“Joint Venture” shall mean any Person, other than an individual or a Subsidiary
of the Borrower, (i) in which the Borrower or a Restricted Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of Capital
Stock or otherwise) and (ii) which is engaged in a Similar Business.

“Judgment Currency” shall have the meaning provided in Section 14.19(b).

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

24



--------------------------------------------------------------------------------

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or (b) a Lender having
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Section 2.1(a), 2.1(b) or 2.1(d).

“License Subsidiary” shall mean one or more wholly-owned Restricted Subsidiaries
of the Borrower (i) that holds, was formed for the purpose of holding or is
designated to hold FCC Licenses for the launch and operation of Satellites or
for the operation of any TT&C Earth Station (other than any FCC License held by
Intelsat General Corporation or any of its Subsidiaries) and (ii) all of the
shares of capital stock and other ownership interests of which are held directly
by the Borrower or a Subsidiary Guarantor.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any other agreement to give a security interest and any
filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Loan” shall mean any loan made by any Lender hereunder pursuant to Section 2.1.

“Lockheed Note” shall mean the $20.0 million note, dated November 25, 2002 from
Intelsat Global Service Corporation to COMSAT Corporation.

“Mandatory Offer Election Time” means, with respect to any Mandatory Prepayment
Offer, noon, New York time, two Business Days preceding the prepayment date with
respect to such Mandatory Prepayment Offer.

“Mandatory Prepayment Offer” refers to any offer to prepay Loans that the
Borrower is required to make pursuant to any of clauses (a) or (b) of
Section 5.2.

“Marketing Period” means the period of time (a) commencing on the Closing Date
and (b) ending on the second anniversary of the delivery of the Offering
Memorandum.

“Master Intercompany Services Agreement” shall mean the Master Intercompany
Services Agreement, dated as of July 3, 2006, among the Intelsat Bermuda and
certain direct and indirect Parent companies and Subsidiaries of the Intelsat
Bermuda and the other parties thereto, as in effect on the Closing Date and as
amended from time to time thereafter (provided that no such amendment materially
affects the ability of the Borrower to make anticipated principal or interest
payments on the Loans).

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries, taken as a whole or that would materially adversely affect
the ability of the Borrower to perform its obligations under this Agreement or
any of the other Credit Documents.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would materially adversely affect
(a) the ability of the Borrower to perform its obligations under this Agreement
or any of the other Credit Documents or (b) the rights and remedies of the
Administrative Agent and the Lenders under this Agreement or any of the other
Credit Documents.

 

25



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean, at any date of determination, (1) any
Subsidiary that is a Guarantor and (2) any other Significant Subsidiary of the
Borrower (after giving effect to the Transactions); provided that no Government
Business Subsidiary (including Intelsat General and its Subsidiaries) shall be
deemed a Material Subsidiary.

“Maturity Date” shall mean January 15, 2013.

“Minimum Borrowing Amount” shall mean, with respect to a Borrowing of Loans,
$1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any of its Restricted Subsidiaries in respect of any Asset Sale, including,
without limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale,
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required (other than pursuant to Section 10.4(b)) to be paid as a
result of such transaction (including to obtain any consent therefor), and any
deduction of appropriate amounts to be provided by the Borrower as a reserve in
accordance with GAAP against any liabilities associated with the asset disposed
of in such transaction and retained by the Borrower after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction.

“Net Transponder Capacity” shall mean the aggregate transponder capacity for all
in-orbit transponders then owned by the Borrower and its Restricted
Subsidiaries.

“Non-Consenting Lender” shall have the meaning provided in Section 14.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Guarantor Exception” shall have the meaning provided in Section 10.1(a).

“Notes” shall mean the Borrower’s 8 1/4% senior notes due 2013.

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

“Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements (including, without limitation, reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness; provided that obligations shall not include fees or
indemnifications of the Administrative Agent and other third parties other than
the Lenders.

 

26



--------------------------------------------------------------------------------

“Offering Memorandum” shall mean a confidential offering memorandum prepared by
the Borrower or its direct or indirect Parent relating to the Take-Out
Securities, together with such other Additional Debt Securities (other than
Additional Debt Securities issued by Intelsat Corporation) and/or other debt
securities issued in exchange for or to refinance or replace the debt facilities
and bridge loans contemplated by the Commitment Letter (other than other debt
securities issued by Intelsat Corporation) as the Joint Lead Arrangers or the
Borrower may select, and containing information customarily included in
preliminary confidential offering memoranda previously prepared by the Borrower
or a Parent of the Borrower (which may, at the election of the Borrower and in
consultation with the Joint Lead Arrangers, incorporate prior filings of the
Borrower or its Parent by reference), including customary pro forma financial
information (with respect to the confidential offering memorandum delivered
pursuant to Section 9.15(a)(i) and not with respect to any other confidential
offering memorandum delivered pursuant to this Agreement or delivered with
respect to Intelsat Corporation) and other financial information prepared in
substantial accordance with Regulation S-X, with customary exceptions to
financial statement requirements in Rule 144A offerings. The term “Offering
Memorandum” shall include any supplement or amendment to a confidential offering
memorandum referred to in the prior sentence.

“Officer” shall mean the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of the Borrower, any
Parent of the Borrower or any of the Borrower’s Restricted Subsidiaries.

“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Officers of the Borrower, any Parent of the Borrower or any of
the Borrower’s Restricted Subsidiaries, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, any Parent of the Borrower or any
of the Borrower’s Restricted Subsidiaries, that meets the requirements set forth
in this Agreement.

“Other Taxes” shall mean any and all present or future stamp, documentary or any
other excise, property or similar taxes (including interest, fines, penalties,
additions to tax and related expenses with regard thereto) arising directly from
any payment made or required to be made under this Agreement or any other Credit
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Credit Document.

“PanAmSat Acquisition” shall mean the transaction pursuant to which Intelsat
(Bermuda), Ltd. became the owner of all of the outstanding share capital of
PanAmSat Holdco.

“PanAmSat Credit Agreement” shall mean (i) the amended and restated credit
agreement entered into on July 3, 2006 in connection with the consummation of
the PanAmSat Acquisition, among PanAmSat Opco, the financial institutions named
therein and Credit Suisse, Cayman Islands Branch, as Administrative Agent, and
the guarantees thereof provided by certain subsidiaries of the borrower, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time (prior to,
on or after the Closing Date), including any one or more agreements or
indentures extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof, and (ii) whether or not the
credit agreement referred to in clause (i) remains outstanding, if designated by
the Borrower to be included in the definition of “PanAmSat Credit Agreement,”
one or more (A) debt facilities or commercial paper facilities providing

 

27



--------------------------------------------------------------------------------

for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to lenders or to special purpose entities formed to
borrow from lenders against such receivables) or letters of credit, (B) debt
securities, indentures or other forms of debt financing (including convertible
or exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.

“PanAmSat Holdco” shall mean Intelsat Holding Corporation (formerly PanAmSat
Holding Corporation), until a successor replaces it, and thereafter means such
successor.

“PanAmSat Opco” shall mean Intelsat Corporation (formerly PanAmSat Corporation),
until a successor replaces it, and thereafter means such successor.

“Parent” shall mean, with respect to any Person, any direct or indirect parent
company of such Person.

“Pari Passu Indebtedness” shall mean:

(1) with respect to the Borrower, the Loans and any Indebtedness which ranks
pari passu in right of payment with the Loans; and

(2) with respect to any Guarantor, its Guarantee and any Indebtedness which
ranks pari passu in right of payment with such Guarantor’s Guarantee.

“Participant” shall have the meaning provided in Section 14.6(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Period of Suspension” shall mean each period of time commencing on the date
upon which the Borrower provides written notice to the Joint Lead Arrangers of
the suspension of the availability of an update to an Offering Memorandum in
accordance with Section 9.15(a) and ending on the date upon which the Borrower
provides written notice to the Joint Lead Arrangers of the discontinuation of
such suspension; provided that the aggregate of all Periods of Suspension shall
not exceed 90 days in any consecutive 12-month period.

“Permitted Debt” shall have the meaning provided in Section 10.1(b).

“Permitted Holders” shall mean, at any time, each of (i) the Sponsors and
(ii) any FSS Operator; provided that, with respect to clause (ii), the Debt to
Adjusted EBITDA Ratio for the Borrower and its Restricted Subsidiaries would be
equal to or less than such ratio for the Borrower and its Restricted
Subsidiaries immediately prior to the transaction involving such FSS Operator
that causes a Change of Control to occur (including any incurrence of
indebtedness used to finance the acquisition thereof). Any person or group whose
acquisition of beneficial ownership constitutes a Change of Control in respect
of which a Change of Control Offer is made in accordance with the requirements
of this Agreement will thereafter, together with its Affiliates, constitute an
additional Permitted Holder.

 

28



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(1) any Investment in the Borrower or any Restricted Subsidiary;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is primarily engaged in a Similar Business if as a result of
such Investment (a) such Person becomes a Restricted Subsidiary of the Borrower,
or (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower;

(4) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of Section 10.4 or any other disposition of assets not constituting
an Asset Sale;

(5) any Investment existing on the Closing Date and any Investments made
pursuant to binding commitments in effect on the Closing Date;

(6) advances to employees not in excess of $15.0 million outstanding at any one
time in the aggregate;

(7) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
Borrower of such other Investment or accounts receivable, or (b) as a result of
a foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default;

(8) Hedging Obligations permitted under Section 10.1(b)(x);

(9) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (9) that are at that time
outstanding, not to exceed the greater of (x) $125.0 million and (y) 2.5% of
Total Assets of the Borrower at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (9) is made in any Person that is not a
Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary of the Borrower after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this clause
(9) for so long as such Person continues to be a Restricted Subsidiary;

(10) additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding, not to exceed the greater of (x) $125.0 million and (y) 2.5% of
Total Assets of the Borrower at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

 

29



--------------------------------------------------------------------------------

(11) loans and advances to officers, directors and employees for business
related travel expenses, moving and relocation expenses and other similar
expenses, in each case Incurred in the ordinary course of business;

(12) Investments the payment for which consists of Equity Interests of the
Borrower or any Parent of the Borrower (other than Disqualified Stock);
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under the calculation set forth in the
definition of the term “Cumulative Credit”;

(13) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 10.5(b)
(except transactions described in clauses (ii)(a), (vi), (vii) and (xi)(B) of
such Section);

(14) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(15) guarantees not prohibited by or required pursuant to, as the case may be,
Section 10.1 and 10.7;

(16) any Investments by Subsidiaries that are not Restricted Subsidiaries in
other Subsidiaries that are not Restricted Subsidiaries of the Borrower;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

(18) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(19) Investments resulting from the receipt of non-cash consideration in a sale
of assets or property that does not constitute an Asset Sale or in an Asset Sale
received in compliance with Sections 5.2(b) and 10.4;

(20) additional Investments in Joint Ventures of the Borrower or any of its
Restricted Subsidiaries existing on the Closing Date in an aggregate amount not
to exceed $20.0 million outstanding at any one time;

(21) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of an entity merged into, amalgamated with, or consolidated with
a Restricted Subsidiary of the Borrower in a transaction that is not prohibited
by Section 10.10 after the Closing Date to the extent that such Investments were
not made in contemplation of such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

(22) Investments in Subsidiaries or Joint Ventures formed for the purpose of
selling or leasing transponders or transponder capacity to third-party customers
in the ordinary course of

 

30



--------------------------------------------------------------------------------

business of the Borrower and its Restricted Subsidiaries which investments are
in the form of transfers to such Subsidiaries or Joint Ventures for fair market
value transponders or transponder capacity sold or to be sold or leased or to be
leased by such Subsidiaries or Joint Ventures; provided that all such
Investments in Subsidiaries and Joint Ventures do not exceed 10% of Net
Transponder Capacity; and

(23) any Investment in the Notes, Acquisition Notes, Intelsat Bermuda Notes, the
Loans or any other Indebtedness incurred in connection with the Transactions.

“Permitted Liens” shall mean, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(3) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued at the
request of and for the account of such Person in the ordinary course of its
business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6)(A) Liens securing an aggregate principal amount of Pari Passu Indebtedness
not to exceed the greater of (x) the aggregate principal amount of Pari Passu
Indebtedness permitted to be Incurred pursuant to Section 10.1(b)(i) and (y) the
maximum principal amount of Indebtedness that, as of such date, and after giving
effect to the Incurrence of such Indebtedness and the application of the
proceeds therefrom on such date, would not cause the Secured Indebtedness
Leverage Ratio of the Borrower to exceed 2.00 to 1.00 and (B) Liens securing
Indebtedness permitted to be Incurred pursuant to the Non-Guarantor Exception
and Sections 10.1(b)(ii), (iv) (provided that such Liens do not extend to any
property or assets that are not property being purchased, leased, constructed or
improved with the proceeds of such Indebtedness being Incurred pursuant to
clause (iv)), (xii) or (xx) of Section 10.1(b); provided

 

31



--------------------------------------------------------------------------------

that in the case of the Non-Guarantor Exception and Section 10.1(b)(xx), such
Lien does not extend to the property or assets of the Borrower or any Subsidiary
of the Borrower other than a Restricted Subsidiary of the Borrower that is not a
Guarantor;

(7) Liens existing on the Closing Date;

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Borrower or any Subsidiary Guarantor
of the Borrower;

(9) Liens on assets or property at the time the Borrower or a Restricted
Subsidiary of the Borrower acquired the assets or property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Borrower or any Restricted Subsidiary of the Borrower; provided, however, that
such Liens are not created or Incurred in connection with, or in contemplation
of, such acquisition; provided, further, however, that the Liens may not extend
to any other assets or property owned by the Borrower or any Restricted
Subsidiary of the Borrower;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary of the Borrower permitted
to be Incurred in accordance with Section 10.1;

(11) Liens securing Hedging Obligations permitted to be Incurred under clause
(x) of Section 10.1(b);

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Borrower or any Guarantor;

(16) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s client at which such equipment
is located;

(17) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;

(18) deposits made in the ordinary course of business to secure liability to
insurance carriers;

 

32



--------------------------------------------------------------------------------

(19) Liens on the Equity Interests of Unrestricted Subsidiaries;

(20) grants of software and other technology licenses in the ordinary course of
business;

(21) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6)(B), (7), (8), (9), (10), (11) and (15);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6)(B), (7), (8), (9), (10), (11) and (15) at the time the original Lien
became a Permitted Lien under this Agreement, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; and

(22) other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed $20.0 million at any one time
outstanding.

“Person” shall mean any individual, corporation, partnership, limited liability
company, Joint Venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

“Preferred Stock” shall mean any Equity Interest with preferential right of
payment of dividends or upon liquidation, dissolution or winding up.

“Preliminary Offering Memorandum” shall mean the preliminary confidential
offering memorandum of the Borrower dated January 11, 2008, prepared in
connection with the potential offering of Acquisition Notes, attached as Exhibit
F hereto.

“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (i) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of Section 68(f) of the Code, and (ii) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).

“Proxy Agreement” shall have the meaning provided in Section 9.14.

“Purchase Money Note” shall mean a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

 

33



--------------------------------------------------------------------------------

“Put Loans” shall mean all Loans (or portions thereof) held by Lenders that have
notified the Administrative Agent in writing of such Lenders’ elections (and
that have not subsequently validly withdrawn such elections) to require all or a
portion of such Loans to be prepaid in any Mandatory Prepayment Offer in
accordance with Section 5.2(c).

“Qualified Receivables Financing” shall mean any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of the Borrower shall have determined in good faith
that such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower), and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure Bank Indebtedness shall not be deemed a Qualified Receivables Financing.

“Rating Agency” shall mean (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Loans for reasons outside of the Borrower’s control, a
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower or any
Parent of the Borrower as a replacement agency for Moody’s or S&P, as the case
may be.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

“Receivables Financing” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Receivables Subsidiary (in the case of a transfer by the
Borrower or any of its Subsidiaries), and (b) any other Person (in the case of a
transfer by a Receivables Subsidiary), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable and any Hedging Obligations entered into by the
Borrower or any such Subsidiary in connection with such accounts receivable.

“Receivables Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

34



--------------------------------------------------------------------------------

“Receivables Subsidiary” shall mean a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(b) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by providing the Administrative Agent with
a certified copy of the resolution of the Board of Directors of the Borrower
giving effect to such designation and a certificate of an Authorized Officer
certifying that such designation complied with the foregoing conditions.

“Refinancings” means, collectively, the (i) redemption of the outstanding
Intelsat Jackson (after giving effect to the Intelsat Bermuda Transfer) Floating
Rate Senior Notes due 2013 and Floating Rate Senior Notes due 2015 and
(ii) redemption of the outstanding Holdings 5 1/4% Senior Notes due 2008.

“Refinancing Indebtedness” shall have the meaning provided in
Section 10.1(b)(xiv).

“Refunding Capital Stock” shall have the meaning provided in
Section 10.2(b)(ii).

“Register” shall have the meaning provided in Section 14.6(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

35



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the outstanding principal amount of the Loans (excluding
Loans held by Defaulting Lenders) at such date.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 10.2(a).

“Restricted Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this Agreement, all references to Restricted Subsidiaries
shall mean Restricted Subsidiaries of the Borrower.

“Retired Capital Stock” shall have the meaning provided in Section 10.2(b)(ii).

“S&P” shall mean Standard & Poor’s Ratings Group or any successor to the rating
agency business thereof.

“Sale/Leaseback Transaction” shall mean an arrangement relating to property now
owned or hereafter acquired by the Borrower or a Restricted Subsidiary whereby
the Borrower or a Restricted Subsidiary transfers such property to a Person and
the Borrower or such Restricted Subsidiary leases it from such Person, other
than leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.

“Satellite” shall mean any satellite owned by the Borrower or any of its
Restricted Subsidiaries and any satellite purchased by the Borrower or any of
its Restricted Subsidiaries pursuant to the terms of a Satellite Purchase
Agreement, whether such satellite is in the process of manufacture, has been
delivered for launch or is in orbit (whether or not in operational service).

“Satellite Manufacturer” shall mean, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

“Satellite Purchase Agreement” shall mean, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

 

36



--------------------------------------------------------------------------------

“Satellite Purchaser” shall mean the Borrower or Restricted Subsidiary that is a
party to a Satellite Purchase Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Indebtedness” shall mean any Indebtedness secured by a Lien.

“Secured Indebtedness Leverage Ratio” shall mean, with respect to any Person, at
any date the ratio of (i) Secured Indebtedness of such Person and its Restricted
Subsidiaries as of such date of calculation (determined on a consolidated basis
in accordance with GAAP) to (ii) Adjusted EBITDA of such Person for the four
full fiscal quarters for which internal financial statements are available
immediately preceding such date on which such additional Indebtedness is
Incurred. In the event that the Borrower or any of its Restricted Subsidiaries
Incurs or redeems any Indebtedness subsequent to the commencement of the period
for which the Secured Indebtedness Leverage Ratio is being calculated but prior
to the event for which the calculation of the Secured Indebtedness Leverage
Ratio is made (the “Secured Leverage Calculation Date”), then the Secured
Indebtedness Leverage Ratio shall be calculated giving pro forma effect to such
Incurrence or redemption of Indebtedness as if the same had occurred at the
beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business, and other operational changes
that the Borrower or any of its Restricted Subsidiaries has both determined to
make and made after January 28, 2005 and during the four-quarter reference
period or subsequent to such reference period and on or prior to or
simultaneously with the Secured Leverage Calculation Date shall be calculated on
a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations, discontinued operations and other
operational changes (and the change in Adjusted EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period. If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any Restricted Subsidiary
since the beginning of such period shall have made any Investment, acquisition,
disposition, merger, amalgamation, consolidation, discontinued operation or
operational change, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Secured Indebtedness Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger, consolidation or operational change had occurred
at the beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable determination
of the Borrower as set forth in an Officers’ Certificate, to reflect, among
other things, (1) operating expense reductions and other operating improvements
or synergies reasonably expected to result from any acquisition, merger or
operational change and (2) all adjustments used in connection with (i) the
calculation of “SubHoldco Adjusted EBITDA” as set forth in Intelsat, Ltd.’s
Annual Report filed on Form 10-K for the year ended December 31, 2007, and
(ii) the calculation of Adjusted EBITDA” as set forth in footnote 4 to the
“Summary Historical and Pro Forma Consolidated Financial Data” section of the
offering memorandum dated January 28, 2005 in connection with the offering of
the Notes, in each case to the extent such adjustments, without duplication,
continue to be applicable to such four-quarter period.

 

37



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Senior Credit Documents” shall mean the collective reference to any Credit
Agreement, the notes issued pursuant thereto and the guarantees thereof, and the
collateral documents relating thereto, as amended, supplemented or otherwise
modified from time to time.

“Serafina Assignment” shall mean the assignment by Serafina Acquisition Limited,
immediately following the Intelsat Bermuda Transfer on February 4, 2008, of
certain of its liabilities and obligations to Intelsat Bermuda, and the
assumption by Intelsat Bermuda of such liabilities and obligations.

“Significant Subsidiary” shall means any Restricted Subsidiary that would be a
“significant subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC or any successor provision.

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Closing Date, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof, or is complementary, incidental,
ancillary or related thereto.

“Solvent” shall mean that, as of any date of determination, both (i) (a) the sum
of the Borrower’s respective debt (including contingent liabilities) does not
exceed the present fair saleable value of the Borrower’s respective present
assets; (b) the Borrower’s capital is not unreasonably small in relation to its
respective businesses as contemplated on the Closing Date; and (c) the Borrower
has not incurred and does not intend to incur, or believe that it will incur,
debts including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Intercompany Agreements” shall mean the Master Intercompany Services
Agreement, the Employee Transfer Agreement, the G2 Transfer Agreement and the
agreements or promissory notes evidencing the Intelsat Bermuda Intercompany Loan
and, in each case, agreements in connection therewith.

“Specified Merger/Transfer Transaction” shall have the meaning provided in
Section 10.10(a).

“Specified Sale/Leaseback Transaction” shall mean one Sale/Leaseback Transaction
pursuant to which the Borrower or its Restricted Subsidiaries sell one Satellite
and related assets that is designated as a Specified Sale/Leaseback Transaction
pursuant to an Officers’ Certificate.

“Sponsors” shall mean (1) one or more investment funds advised, managed or
controlled by BC Partners Holdings Limited or any Affiliate thereof, (2) one or
more investment funds advised, managed or controlled by Silver Lake or any
Affiliate thereof, and (3) one or more investment funds advised, managed or
controlled by any of the Persons described in clauses (1) and (2) of this
definition, and, in each case, (whether individually or as a group) their
Affiliates; provided that, for purposes of determining the fees and expenses
that may be added back pursuant to clause (5) within the definition of Adjusted

 

38



--------------------------------------------------------------------------------

EBITDA for any period before the Closing Date, the term “Sponsor” shall also
mean one or more investment funds advised, managed or controlled by Apax
Partners Worldwide, LLP, Apax Partners, Inc., Apollo Management V, L.P., Madison
Dearborn Partners, LLC or Permira Advisers, LLC or any of their respective
Affiliates.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” shall mean, with respect to any loan or security, the date
specified in such loan or security as the fixed date on which the final payment
of principal of such loan or security is due and payable, including pursuant to
any mandatory redemption provision (but excluding any provision providing for
the repurchase of such loan or security at the option of the holder or lender
thereof upon the happening of any contingency beyond the control of the Borrower
unless such contingency has occurred).

“Subordinated Indebtedness” shall mean (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms subordinated in right of payment to its
Guarantee.

“Subsidiary” shall mean, with respect to any Person, (1) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of such Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP.

“Subsidiary Guarantee” shall mean any Guarantee, made by any Subsidiary
Guarantor, if any, in favor of the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit A hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and hereof.

“Subsidiary Guarantors” shall mean each Subsidiary of the Borrower that is a
Guarantor on the Closing Date (for so long as such Subsidiary shall remain a
Guarantor) and each Subsidiary of the Borrower that becomes a Guarantor pursuant
to Section 10.7 (for so long as such Subsidiary shall remain a Guarantor).

“Successor Company” shall have the meaning provided in Section 10.10(a)(i).

“Successor Guarantor” shall have the meaning provided in Section 10.10(b)(i).

 

39



--------------------------------------------------------------------------------

“Syndication Agent” shall mean Banc of America Bridge LLC, together with its
affiliates under this Agreement and the other Credit Documents.

“Take-Out Notice” shall have the meaning provided in Section 3.2.

“Take-Out Securities” shall mean the senior unsecured notes of the Borrower due
on the Maturity Date, issued under the Take-Out Securities Indenture, the
proceeds of which are used to prepay Loans pursuant to Section 3.2.

“Take-Out Securities Indenture” shall mean the indenture with respect to the
Take-Out Securities, which shall contain terms (including covenants, events of
default, redemption, optional prepayment provisions and other provisions) that
are identical to those set forth in this Agreement (except for differences that
are customary between indentures and credit agreements or as otherwise in form
and substance reasonably acceptable to the Borrower and the Joint Lead
Arrangers), which shall comply with the Trust Indenture Act of 1939, as amended,
and the rules and regulations thereunder (the “TIA”) (provided that the Take-Out
Securities Indenture will not be required to be qualified under the TIA), which
will select the laws of the State of New York as the governing law and forum,
and in which each party thereto will waive the right to trial by jury and will
consent to the non-exclusive jurisdiction of the state and federal courts
located in The City of New York.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Total Assets” means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries, as shown on the most recent
balance sheet.

“Transaction Agreement” shall mean the Share Purchase Agreement, dated as of
June 19, 2007, among Intelsat Holdings Ltd., Serafina Acquisition Limited,
Serafina Holdings Limited, the Initial Borrower and the other parties thereto,
as amended, supplemented or modified from time to time.

“Transactions” shall mean the Zeus Acquisition and the transactions contemplated
by the Zeus Acquisition Documents and the Acquisition and the transactions
related thereto (including the Intelsat Bermuda Transfer, the Serafina
Assignment, the Change of Control Offers and the Refinancings, as applicable),
including as contemplated by the Acquisition Documents (including any Equity
Interest payments made in connection therewith (whether on the Closing Date or
thereafter)), the issuance of any Notes, amendments and borrowings made pursuant
to the Credit Agreements, the Intelsat Corp. Refinancing, the transactions
consummated in connection with the offering of the Intelsat Bermuda Senior
Secured Floating Rate Notes 2015, and the other transactions in connection with
the foregoing.

“Transferee” shall have the meaning provided in Section 14.6(e).

“Treasury Rate” means with respect to the Loans, as of the applicable prepayment
date, the yield to maturity as of such prepayment date of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15(519) that has become publicly
available at least two business days prior to such prepayment date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such prepayment date
to January 15, 2009; provided, however, that if the period from such prepayment
date to January 15, 2009 is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.

 

40



--------------------------------------------------------------------------------

“TT&C Earth Station” shall mean any earth station licensed for operation by the
FCC or by any international, federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body, authority,
agency or commission or legislative body or other governmental entity outside of
the United States used for the provision of TT&C Services that is owned and
operated by the Borrower or any of its Subsidiaries.

“TT&C Services” shall mean the provision of tracking, telemetry and command
services for the purposes of operational control of any Satellite.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the Closing Date, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

“Unrestricted Subsidiary” shall mean:

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided,
however, that the Subsidiary to be so designated and its Subsidiaries do not at
the time of designation have and do not thereafter Incur any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Borrower
or any of its Restricted Subsidiaries (other than Equity Interests of
Unrestricted Subsidiaries); provided, further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 10.2.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

(x)(1) the Borrower could Incur $1.00 of additional Indebtedness pursuant to the
Debt to Adjusted EBITDA Ratio test described in Section 10.1 (a) or (2) the Debt
to Adjusted EBITDA Ratio for the Borrower and its Restricted Subsidiaries would
be less than such ratio for the Borrower and its Restricted Subsidiaries
immediately prior to such designation, in each case on a pro forma basis taking
into account such designation; and

 

41



--------------------------------------------------------------------------------

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Trustee by promptly filing with the Trustee a copy of the
resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Dollar Equivalent” shall mean, with respect to any monetary amount in a
currency other than U.S. Dollars, at any time for the determination thereof, the
amount of U.S. Dollars obtained by converting such foreign currency involved in
such computation into U.S. Dollars at the spot rate for the purchase of U.S.
Dollars with the applicable foreign currency as quoted by Reuters at
approximately 10:00 A.M. (New York City time) on such date of determination (or
if no such quote is available on such date, on the immediately preceding
Business Day for which such a quote is available).

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares or shares or interests required to be
held by foreign nationals) shall at the time be owned by such Person or by one
or more Wholly Owned Subsidiaries of such Person and one or more Wholly Owned
Subsidiaries of such Person.

“Zeus Acquisition” means the transactions pursuant to which Intelsat Holdings,
Ltd. became the owner of all the outstanding share capital of Intelsat, Ltd.
pursuant to the Zeus Transaction Agreement.

“Zeus Acquisition Documents” shall mean the Zeus Transaction Agreement, the
Intelsat Credit Agreement, and, in each case, any other document entered into in
connection therewith, in each case as amended, supplemented or modified from
time to time.

“Zeus Transaction Agreement” shall mean the Transaction Agreement and Plan of
Amalgamation, dated as of August 16, 2004, among Intelsat, Ltd., Intelsat
(Bermuda), Ltd., Zeus Holdings Limited, Zeus Merger One Limited and Zeus Merger
Two Limited, as amended, supplemented or modified from time to time.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” Each reference to an agreement or document herein shall mean such
agreement or document as from time to time amended, supplemented or modified in
accordance with its terms, unless expressly stated otherwise.

 

42



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit.

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having a Commitment severally agrees to make a Loan or Loans on the Closing Date
to the Borrower in Dollars in an aggregate amount equal to the respective
Commitment of such Lender.

(b) Such Loans (i) shall be made on the Closing Date, (ii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iii) shall not exceed for any such Lender the Commitment
of such Lender and (iv) shall not exceed in the aggregate the total of all
Commitments. On the Maturity Date, all then unpaid Loans shall be repaid in
full.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans shall be in a multiple of
$1,000,000 and shall not be less than the Minimum Borrowing Amount with respect
thereto. More than one Borrowing may be incurred on any date.

2.3 Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office prior written notice (or telephonic notice promptly confirmed in
writing) prior to 12:00 pm (New York City time) on the date of the Borrowing of
Loans. Such notice (a “Notice of Borrowing”) shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made, and (ii) the
date of the Borrowing (which shall be the Closing Date). The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of the proposed Borrowing of Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4 Disbursement of Funds.

(a) Subject to Section 6, no later than 9:00 a.m. (New York City time) on the
Closing Date, each Lender will make available its pro rata portion based on its
Commitment, if any, of each Borrowing requested to be made on such date in the
manner provided below.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
in immediately available funds to the Administrative Agent at the Administrative
Agent’s Office and the Administrative Agent will make available to the Borrower,
by disbursing proceeds pursuant to the instructions provided as part of the
Notice of Borrowing, the aggregate of the amounts so made available in Dollars.
Unless the Administrative Agent shall have been notified by any Lender prior to
the Closing

 

43



--------------------------------------------------------------------------------

Date that such Lender does not intend to make available to the Administrative
Agent its portion of the Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, on the Maturity Date, the then-unpaid Loans, in Dollars.

(b) [INTENTIONALLY OMITTED]

(c) [INTENTIONALLY OMITTED]

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

44



--------------------------------------------------------------------------------

2.6 [Intentionally Omitted].

2.7 Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be
granted by the Lenders pro rata on the basis of their then-applicable
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

2.8 Interest.

(a) The unpaid principal amount of each Loan shall bear interest from the date
of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times (other than as specified
in Section 2.8(b) be equal to 8.50% per annum. All interest will be payable
semiannually, on January 15 and July 15 of each year, in cash (subject to clause
(c) below), in arrears.

(b) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the Stated
Maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest, to the extent permitted by applicable law, the rate described in
Section 2.8(a) plus 2% from and including the date of such non-payment to but
excluding the date on which such amount is paid in full (after as well as before
judgment).

(c) Interest on each Loan shall accrue from and including the Closing Date to
but excluding the date of any repayment thereof and shall be payable on the last
day of each Interest Period applicable thereto and upon any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.

(d) All computations of interest hereunder shall be made in accordance with
Section 5.5.

SECTION 3. Securities Demand; Exchange Notes.

3.1 Exchange Notes and Execution of Exchange Note Indenture. No later than the
270th day following the consummation of the Acquisition, the Borrower shall have
appointed a trustee for the Exchange Note Indenture (and to which the Required
Lenders shall not have reasonably objected prior to such date, the “Exchange
Note Trustee”, it being acknowledged and agreed that Wells Fargo Bank, National
Association, shall be acceptable) and, if any Loans remain outstanding on the
365th day following the Closing Date, promptly thereafter enter into the
Exchange Note Indenture to the extent any Lender elects to exchange Loans for
Exchange Notes in accordance with Section 3.3 below, which shall contain the
terms and provisions set forth in the definition of “Exchange Note Indenture,”
and which shall comply with the TIA; provided that the Exchange Note Indenture
will not be required to be qualified under the TIA. The Exchange Note Indenture
will select the laws of the State of New York as the governing law and forum,
and each party thereto will waiver the right to trial by jury and will consent
to the non-exclusive jurisdiction of the state and federal courts located in The
City of New York.

 

45



--------------------------------------------------------------------------------

3.2 Securities Demand. Following delivery by the Borrower to the Joint Lead
Arrangers of an Offering Memorandum pursuant to Section 9.15(a)(i), the Joint
Lead Arrangers may deliver notice to the Borrower to issue Take-Out Securities
in an aggregate principal amount not in excess of the aggregate principal amount
of Loans then outstanding (such notice, a “Take-Out Notice”). The Take-Out
Notice shall specify (i) the principal amount of the Take-Out Securities to be
issued, (ii) the name of the proposed registered holder, (iii) the amount of the
Take-Out Securities requested, which shall not exceed the aggregate principal
amount of Loans then outstanding, and (iv) the aggregate principal amount of
each of the Loans, Exchange Notes, Notes, Take-Out Securities and Additional
Debt Securities held by each Joint Lead Arranger and its respective Affiliates.
It shall be a condition to the issuance of Take-Out Securities that the Borrower
and the Joint Lead Arrangers make customary representations to each other with
respect to the issuance of such Take-Out Securities (and any subsequent
distributions pursuant to Rule 144A) consistent with past practices and prior
offerings of securities by the Borrower’s Parent and its Subsidiaries.

3.3 Option to Exchange Loans for Exchange Notes. At any time on or after the
date that is 365 days after the Closing Date, if Loans are still outstanding, on
one occasion, the Required Lenders may elect to cause the Borrower to exchange
all of the Loans held by such Lender for one or more Exchange Notes by giving
not less than three Business Days’ prior irrevocable written notice of such
election, in the form of Exhibit G, to the Borrower, the Administrative Agent
and the Exchange Note Trustee specifying (i) the principal amount of the Loans
to be exchanged and (ii) the name of the proposed registered holder and the
amount of each Exchange Note requested (each such notice, an “Exchange Notice”).

3.4 Procedures for Issuing Exchange Notes.

(a) Any Lender exchanging Loans for Exchange Notes pursuant to Section 3.3 shall
deliver to the Borrower (as a condition to receipt of such Exchange Notes),
within three Business Days following delivery of an Exchange Notice, promissory
note(s) evidencing its Loans to be exchanged. Loans exchanged for Exchange Notes
pursuant to Section 3.3 shall be deemed repaid and canceled, and (subject to the
last sentence of Section 3.4(d)) upon receipt by such Lender of such Exchange
Notes all Obligations with respect to such Loans shall be terminated. Such
Exchange Notes shall be governed by and construed in accordance with the
provisions of the Exchange Note Indenture.

(b) Not later than the third Business Day after delivery of an Exchange Notice:

(i) the Borrower shall cancel each promissory note so delivered to it pursuant
to Section 3.4(a) and, if applicable, the Borrower shall issue a replacement
promissory note to such Lender in an amount equal to the remaining outstanding
principal amount of such Lender’s Loans; and

(ii) the Administrative Agent shall deliver the Exchange Notice to the Exchange
Note Trustee, and the Borrower shall deliver an authentication order to the
Exchange Note Trustee directing the Exchange Note Trustee to authenticate
Exchange Notes with an aggregate principal amount to or for the order of the
Lender exchanging such Loans pursuant to Section 3.3, and the Exchange Note
Trustee shall deliver the applicable Exchange Note(s) to the holder or holders
thereof specified in the Exchange Notice.

(c) The Exchange Notes to be issued to any Lender shall be issued in an
aggregate principal amount equal to the principal amount specified in the
Exchange Notice, as applicable, payable to such Lender or its nominee in such
amounts as may be specified therein. On the day such Exchange Notes are issued,
the Borrower shall pay to the Administrative Agent, for account of such Lender,
all unpaid cash interest accrued to such day on the Loans that are the subject
of the exchange.

 

46



--------------------------------------------------------------------------------

3.5 Registration Rights with Respect to Exchange Notes. The Borrower agrees that
the Exchange Notes will be issued in a private placement distributed (if at all)
pursuant to Rule 144A and shall be entitled to customary registration rights as
provided on Annex I.

3.6 Private Placement. The Borrower shall issue Exchange Notes, if any, pursuant
to this Section 3 in a Rule 144A private placement (with customary registration
rights as provided on Annex I).

SECTION 4. Fees; Commitments.

4.1 Fees. The Borrower shall pay to the applicable parties fees in the amounts
and at the times set forth in the Fee Letter. Such fee shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

4.2 Mandatory Termination of Commitments.

The Commitments shall terminate at 5:00 p.m. (New York City time) on the Closing
Date.

SECTION 5. Payments.

5.1 Voluntary Prepayments.

(a) Prepayments. Except as set forth in Section 5.1(b) or 5.2(d), the Loans
shall not be prepayable at the option of the Borrower prior to January 15, 2009.
Thereafter, the Loans shall be pre-payable at the option of the Borrower, in
whole at any time or in part from time to time at the following prepayment
prices (expressed as a percentage of principal amount), plus accrued and unpaid
interest, to the date of prepayment, if redeemed during the 12-month period
commencing on January 15 of the years set forth below:

 

Year

   Prepayment
Price  

2009

   104.250 %

2010

   102.125 %

2011 and thereafter

   100.000 %

(b) Make Whole Payments. Subject to Section 5.2(d), prior to January 15, 2009,
the Borrower may voluntarily prepay the Loans, at its option, in whole at any
time or in part from time to time at a redemption price equal to 100% of the
principal amount of the Loans prepaid plus the Applicable Premium as of, and
accrued and unpaid interest, to, the applicable prepayment date. Prepayments
made pursuant to Section 5.2(d) shall be made without penalty or premium.

(c) [Reserved].

(d) Notice of any prepayment made pursuant to this Section 5.1 may be given
prior to the completion thereof, and any such prepayment or notice may, at the
Borrower’s discretion, be subject to one or more conditions precedent.

 

47



--------------------------------------------------------------------------------

5.2 Mandatory Prepayments.

(a) Change of Control Prepayment Offer. Unless otherwise prepaid in accordance
with Section 5.1 and subject to any restriction contained in any secured
Indebtedness of a Credit Party or its Subsidiaries, upon the occurrence of a
Change of Control, each Lender shall have the right to require the Borrower to
prepay all or any part of such Lender’s Loans at a price in cash equal to 101%
of the principal amount thereof, plus accrued and unpaid interest, if any, to
the date of such repayment.

Within 30 days following any Change of Control, the Borrower shall provide a
written notice to the Administrative Agent containing the following information
(such notice, a “Change of Control Offer”):

(i) that a Change of Control has occurred and that such Lender has the right to
require the Borrower to repay such Lender’s Loans at a price in cash equal to
101% of the principal amount thereof, plus accrued and unpaid interest to the
date of purchase;

(ii) the circumstances and relevant facts and financial information regarding
such Change of Control;

(iii) the repayment date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed); and

(iv) a statement that any Lender wishing to have its Loans repaid pursuant to
such Change of Control must comply with Section 5.2(c).

A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making the Change of Control Offer.

Notwithstanding the foregoing provisions of this Section, the Borrower shall not
be required to make a Change of Control Offer upon a Change of Control if, upon
the direction of the Borrower, a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in Section 5.2(a) applicable to a Change of Control Offer made by the
Borrower and repays all Loans validly offered and not withdrawn under such
Change of Control Offer.

(b) Asset Sale Prepayment Offer. Subject to any restriction contained in any
secured Indebtedness of a Credit Party or its Subsidiaries, promptly, and in any
event within ten (10) Business Days after the Borrower becomes obligated to make
a prepayment offer pursuant to Section 10.4, the Borrower shall make an offer to
prepay the Loans at a price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the prepayment date (an “Excess Proceeds
Offer”). In order to make an Excess Proceeds Offer, the Borrower shall provide a
written notice thereof to the Administrative Agent. Such notice shall contain
the following:

(i) that an Excess Proceeds Offer is being made pursuant to the Agreement;

(ii) the prepayment price and prepayment date, which shall be, subject to any
contrary requirements of applicable law, a Business Day no earlier than 30 days
nor later than 60 days after the date on which such notice is delivered to the
Administrative Agent;

(iii) such information regarding the Borrower and its Subsidiaries as the
Borrower in good faith believes will enable Lenders to make an informed decision
with respect to such Excess Proceeds Offer; and

 

48



--------------------------------------------------------------------------------

(iv) a statement that any Lender wishing to have its Loans repaid pursuant to
such Excess Proceeds Offer must comply with Section 5.2(c).

(c) Procedures for Lenders to Accept Mandatory Prepayment Offers; Withdrawal of
Acceptance of a Mandatory Prepayment Offer. In order to accept any Mandatory
Prepayment Offer, a Lender shall notify the Administrative Agent in writing as
instructed by the Administrative Agent in such notice of prepayment prior to the
Mandatory Offer Election Time of such Lender’s election to require the Borrower
to prepay all or a portion of such Lender’s Loans pursuant to such Mandatory
Prepayment Offer (which, in the case of any election to require less than all of
such Lender’s Loans to be prepaid in such Mandatory Prepayment Offer, shall be
in a minimum principal amount of $2,000 or an integral multiple thereof) and
shall specify the amount of such Lender’s Loans (“Put Loans”) which such Lender
requests be prepaid in such Mandatory Prepayment Offer. In order to validly
withdraw any election with respect to any Put Loans in any Mandatory Prepayment
Offer, the Lender holding such Put Loans shall notify the Administrative Agent
in writing at its address for notices contained in this Agreement prior to the
Mandatory Offer Election Time of such Lender’s election to withdraw such Put
Loans from such Mandatory Prepayment Offer, which notification shall include a
copy of such Lender’s previous notification electing to have its Put Loans
prepaid in such Mandatory Prepayment Offer and shall state that such election is
withdrawn. The Administrative Agent shall from time to time, upon request by the
Borrower, advise the Borrower of the amount of Put Loans with respect to any
Mandatory Prepayment Offer.

(d) Mandatory Prepayment with Proceeds of Take-Out Securities. On the date of
receipt by the Borrower of any cash proceeds from the issuance of the Take-Out
Securities, the Loans shall be prepaid at par plus accrued and unpaid interest
through the date of prepayment (without prepayment penalty or premium) by the
Borrower in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto not later than 12:00 Noon (New York City time) on
the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made in Dollars.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion. Whenever any payment
to be made hereunder shall be stated to be due on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest shall be payable during
such extension at the applicable rate in effect immediately prior to such
extension.

 

49



--------------------------------------------------------------------------------

5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes; provided that if Borrower or any Guarantor shall be required by law to
deduct or withhold any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings of Indemnified
Taxes applicable to additional sums payable under this Section 5.4) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (ii) the Borrower or any Guarantor shall make such deductions or
withholdings and (iii) the Borrower or any Guarantor shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law. Whenever any Indemnified Taxes are payable by the Borrower, as
promptly as possible thereafter, the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt (or other evidence acceptable
to such Lender, acting reasonably) received by the Borrower showing payment
thereof.

(b) Borrower shall pay and shall indemnify and hold harmless the Administrative
Agent and each Lender (whether or not such Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority) with regard to any
Other Taxes.

(c) Borrower shall indemnify and hold harmless the Administrative Agent and each
Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes imposed on the Administrative Agent or such
Lender as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower or any Guarantor hereunder or under any other
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.

(d) A Foreign Lender that is entitled to an exemption from or reduction in a
withholding tax imposed under the laws of Bermuda with respect to payments under
this Agreement or any other Credit Document shall deliver to the Borrower and
the Administrative Agent, at the time or times prescribed by applicable law and
as reasonably requested by the Borrower or the Administrative Agent such
properly completed and executed documentation as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation. To the
extent it is legally entitled to do so, each Lender agrees to use reasonable
efforts (consistent with legal and regulatory restrictions and subject to
overall policy considerations of such Lender) to file or deliver to the Borrower
and the Administrative Agent any certificate or document, as reasonably
requested by the Borrower or the Administrative Agent, that may be necessary to
establish any available exemption from, or reduction in the amount of, any
withholding taxes imposed by a jurisdiction other than Bermuda; provided,
however, that a Lender shall not be required to file or deliver any such
certificate or document if in such Lender’s reasonable judgment such completion,
execution or delivery would be disadvantageous to such Lender or would subject
such Lender to any unreimbursed cost.

 

50



--------------------------------------------------------------------------------

(e) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable, shall cooperate with
the Borrower in challenging such taxes at the Borrower’s expense if so requested
by the Borrower. If any Lender or the Administrative Agent, as applicable,
receives a refund of a tax for which a payment has been made by the Borrower
pursuant to this Agreement (or reduction of, or credit against its tax
liabilities in lieu of a refund), which refund, reduction or credit in the good
faith judgment of such Lender or Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount (together with any interest received thereon) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund, reduction or credit as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any taxes imposed on
the refund) than it would have been in if the payment had not been required. A
Lender or Administrative Agent shall claim any refund, reduction or credit that
it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. Neither
the Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (e) or any other provision of this Section 5.4.

(f) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5 Computation of Interest and Fees. All computations of interest for Loans
shall be made on the basis of a year of 360 days.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 

51



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent to Initial Borrowing on the Closing Date.

The Borrowings on the Closing Date under this Agreement are subject to the
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent.

6.1 Credit Documents.

(a) The Administrative Agent shall have received this Agreement, executed and
delivered by a duly authorized officer of the Borrower.

(b) The Administrative Agent shall have received an executed counterpart of the
Subsidiary Guarantee from each of the Subsidiary Guarantors.

6.2 No Default; Representations and Warranties. On the Closing Date and also
after giving effect thereto, the representations and warranties made by the
Borrower contained in Sections 8.2, 8.5 and 8.7 shall be true and correct in all
material respects (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

6.3 Fees and Expenses. All costs, fees, expenses and other compensation payable
on the Closing Date to the Lenders, Joint Lead Arrangers or the Administrative
Agent in connection with the initial funding of the Loans, and for which
reasonably detailed invoices have been delivered at least five business days
prior to the Closing Date, shall have been paid.

SECTION 7. [Reserved].

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes the following representations and warranties to, and agreements
with, the Lenders on the Closing Date:

8.1 Corporate Status. Each of the Borrower and the Material Subsidiaries (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

8.2 Corporate Power and Authority. The Borrower has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. The
Borrower has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document which is currently in effect constitutes the
legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity.

 

52



--------------------------------------------------------------------------------

8.3 No Violation. Neither the execution, delivery or performance by the Borrower
of the Credit Documents to which it is a party and which is currently in effect
nor compliance with the terms and provisions thereof nor the consummation of the
Acquisition and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of the Restricted
Subsidiaries pursuant to, the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which the Borrower or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the certificate of incorporation, bylaws or other constitutional documents of
the Borrower or any of the Restricted Subsidiaries.

8.4 Litigation. There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of the Borrower, threatened
with respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or a Material Adverse Change.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

8.6 [Reserved].

8.7 Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by the Borrower, any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent and/or any Lender in connection with this Agreement for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished
(subject, in the case of quarterly or interim financial statements, to normal
year-end audit adjustments), it being understood and agreed that for purposes of
this Section 8.8(a), such factual information and data shall not include pro
forma financial information.

(b) Any pro forma financial information contained in the information and data
referred to in paragraph (a) above were based on good faith estimates and
assumptions believed by such Persons to be reasonable at the time made.

8.9 No Material Adverse Change. There has been no Material Adverse Change since
December 31, 2006 (giving effect to the Transactions as if they had occurred
prior thereto).

 

53



--------------------------------------------------------------------------------

8.10 Tax Returns and Payments.

(a) The Borrower and each of the Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material Taxes payable by it that have become due,
other than those (i) not yet delinquent or (ii) contested in good faith as to
which adequate reserves have been provided in accordance with GAAP and which
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower and each of the Subsidiaries have paid, or have provided adequate
reserves (in the good faith judgment of the management of the Borrower) in
accordance with GAAP for the payment of, all material federal, state, provincial
and foreign income taxes applicable for all prior fiscal years and for the
current fiscal year.

(b) None of the Borrower or any of its Subsidiaries has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4, except
as could not reasonably be likely to, individually or in the aggregate, have a
Material Adverse Effect.

8.11 Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower,
any Subsidiary or any ERISA Affiliate; no Plan (other than a multiemployer plan)
has an accumulated or waived funding deficiency (or is reasonably likely to have
such a deficiency); none of the Borrower, any Subsidiary or any ERISA Affiliate
has incurred (or is reasonably likely expected to incur) any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to the Borrower, any Subsidiary or any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of the
Borrower or any Subsidiary or any ERISA Affiliate exists (or is reasonably
likely to exist) nor has the Borrower, any Subsidiary or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower, any Subsidiary or any ERISA Affiliate on account of any Plan, except
to the extent that a breach of any of the representations, warranties or
agreements in this Section 8.11 would not result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect or relates to any matter disclosed in the financial
statements of the Borrower contained in Intelsat, Ltd.’s Form 10-K for the year
ended December 31, 2007. No Plan (other than a multiemployer plan) has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 8.11, be reasonably likely to
have a Material Adverse Effect. With respect to Plans that are multiemployer
plans (as defined in Section 3(37) of ERISA), the representations and warranties
in this Section 8.11 (a), other than any made with respect to (i) liability
under Section 4201 or 4204 of ERISA or (ii) liability for termination or
reorganization of such Plans under ERISA, are made to the best knowledge of the
Borrower.

 

54



--------------------------------------------------------------------------------

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 to this Agreement lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein), existing on the Closing Date. To the knowledge of the Borrower, after
due inquiry, each Subsidiary of the Borrower that is a Material Subsidiary as of
the Closing Date has been so designated on Schedule 8.12 to this Agreement. As
of the Closing Date, all outstanding capital stock of the Borrower is owned,
directly or indirectly, by the entity listed as “parent” on Schedule 8.12.

8.13 Patents, etc. The Borrower and each of the Restricted Subsidiaries have
obtained all patents, trademarks, servicemarks, trade names, copyrights,
licenses and other rights, free from burdensome restrictions, that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

8.14 Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
compliance with all Environmental Laws; (ii) none of the Borrower or any of the
Subsidiaries is subject to any Environmental Claim or any other liability under
any Environmental Law; (iii) the Borrower and its Subsidiaries are not
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Borrower or any of its Subsidiaries.

(b) None of the Borrower or any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

8.15 Properties. The Borrower and each of the Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the Transactions),
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, the Borrower, on a consolidated basis
with its respective Subsidiaries, will be Solvent.

8.17 Compliance. Neither the Borrower nor any of its Significant Subsidiaries
(before and after giving effect to the Transactions) is (i) in violation of its
certificate of incorporation, bylaws, memorandum of association or limited
liability company agreement (or similar organizational document),

 

55



--------------------------------------------------------------------------------

(ii) in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to any of them or any of their respective properties or
assets, except for any such breach or violation that would not, individually or
in the aggregate, have a Material Adverse Effect, or (iii) in breach of or
default under (nor has any event occurred that, with notice or passage of time
or both, would constitute a default under) or in violation of any of the terms
or provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license, franchise agreement, permit, certificate, contract or other
agreement or instrument to which any of them is a party or to which any of them
or their respective properties or assets is subject (collectively, “Contracts”),
except for any such breach, default, violation or event that would not,
individually or in the aggregate, have a Material Adverse Effect.

8.18 FCC Licenses, etc. As of the Closing Date (a) the space station licenses
for the launch and operation of Satellites (other than Satellites which are in
the process of manufacture) with C-band or Ku-band transponders issued by the
FCC to the Borrower or any Restricted Subsidiary and (b) the licenses and all
other approvals, orders or authorizations issued or granted by any Governmental
Authority outside of the United States of America to the Borrower or any
Restricted Subsidiary to launch and operate any such Satellite (other than
Satellites which are in the process of manufacture) include, in each case, all
material authorizations, licenses and permits issued by the FCC or any other
Governmental Authority that are required or necessary to launch or operate such
Satellite, as applicable. Except as could not reasonably be expected to have a
Material Adverse Effect, (x) each of such licenses is in full force and effect,
(y) the Borrower and its Restricted Subsidiaries have fulfilled and performed in
all respects all of their obligations with respect thereto and (z) the Borrower
and its Restricted Subsidiaries have full power and authority to operate
thereunder.

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Loans, together with interest, Fees and all other
Obligations (other than contingent obligations with respect to which a claim has
not been made) incurred hereunder, are paid in full in accordance with the terms
hereof:

9.1 Reports and Other Information.

(a) The Borrower shall provide the Administrative Agent, who will deliver to the
Lenders, without cost to each Lender, the following reports within the specified
time frames:

(i) within 90 days after the end of each fiscal year (or such shorter period as
may be required by the SEC), an annual report (which, if permitted under
applicable rules of the SEC, may be the annual report of Holdings) containing
financial statements and a management’s discussion and analysis of financial
condition and results of operations consistent with that which would be required
in an SEC report on Form 10-K or 20-F (or any successor or comparable forms)
containing the information required to be contained therein (or required in such
successor or comparable form); and

(ii) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (or such shorter period as may be required by the SEC), a
quarterly report (which, if permitted under applicable rules of the SEC, may be
the quarterly report of Holdings) containing financial statements and a
management’s discussion and analysis of financial condition and results of
operations consistent with that which would be required in an SEC report on Form
10-Q or 6-K (or any successor or comparable forms).

 

56



--------------------------------------------------------------------------------

(b) The Borrower shall make the information required by Section 9.1(a) available
to prospective lenders upon request.

(c) Notwithstanding the foregoing Sections 9.1(a) and (b), the Borrower will be
deemed to have furnished the reports required by Sections 9.1(a) and (b) to the
Administrative Agent and the Lenders if it or Holdings has filed (or, in the
case of a Form 6-K, furnished) such reports with the SEC via the EDGAR filing
system and such reports are publicly available.

(d) The Borrower may satisfy its obligations under this Section 9.1 with respect
to financial information relating to the Borrower by furnishing financial
information relating to any Parent; provided that, if Regulation S-X under the
Securities Act were to apply and so require, the same is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to any Parent and any of its Subsidiaries other
than the Borrower and its Subsidiaries, on the one hand, and the information
relating to the Borrower, any Subsidiary Guarantors, if any, and the other
Subsidiaries of the Borrower on a stand-alone basis, on the other hand.

(e) In the event that the Borrower changes its fiscal year end from the fiscal
year end used by the Borrower as of the Closing Date, the Borrower shall
promptly give notice of such change to the Administrative Agent.

9.2 Maintenance of Insurance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
obtain, maintain and keep in full force and effect at all times (i) with respect
to each Satellite procured by the Borrower or any of its Restricted Subsidiaries
for which the risk of loss passes to the Borrower or such Restricted Subsidiary
at or before launch, and for which launch insurance or commitments with respect
thereto are not in place as of the Closing Date, launch insurance with respect
to each such Satellite covering the launch of such Satellite and a period of
time thereafter, but only to the extent, if at all, and on such terms (including
coverage period, exclusions, limitations on coverage, co-insurance, deductibles
and coverage amount) as is determined by the Board of Directors of the Borrower
to be in the best interests of the Borrower as evidenced by a resolution of the
Board of Directors, (ii) with respect to each Satellite it currently owns or for
which it has risk of loss (or, if the entire Satellite is not owned, the portion
it owns or for which it has risk of loss), other than any Excluded Satellite,
In-Orbit Insurance and (iii) at all times subsequent to the coverage period of
the launch insurance described in clause (i) above, if any, or if launch
insurance is not procured, at all times subsequent to the initial completion of
in-orbit testing, in each case with respect to each Satellite it then owns or
for which it has risk of loss (or portion, as applicable), other than any
Excluded Satellite, In-Orbit Insurance; provided, however, that at any time with
respect to a Satellite that is not an Excluded Satellite, none of the Borrower
or any of its Subsidiaries shall be required to maintain In-Orbit Insurance in
excess of 33% of the aggregate net book value of all in-orbit Satellites (and
portions it owns or for which it has risk of loss) insured (it being understood
that any Satellite (or portion, as applicable) protected by In-Orbit Contingency
Protection shall be deemed to be insured for a percentage of its net book value
as set forth in the definition of “In-Orbit Contingency Protection”). In the
event that the expiration and non-renewal of In-Orbit Insurance for such a
Satellite (or portion, as applicable) resulting from a claim of loss under such
policy causes a failure to comply with the proviso to the immediately preceding
sentence, the Borrower and its Restricted Subsidiaries shall be deemed to be in
compliance with the proviso in the immediately preceding sentence for the 120
days immediately following such expiration or non-renewal, provided that the
Borrower or any of its Restricted Subsidiaries, as the case may be, procures
such In-Orbit Insurance or provides such In-Orbit Contingency Protection as
necessary to comply with the preceding proviso within such 120-day period.

 

57



--------------------------------------------------------------------------------

(b) Insurance policies obtained or renewed after January 28, 2005 required by
Section 9.2(a) shall:

(i) contain no exclusions other than:

(A) Acceptable Exclusions and such other exclusions or limitations of coverage
as may be applicable to a substantial portion of satellites of the same model or
relating to systemic failures or anomalies as are then customary in the
satellite insurance market and

(B) such specific exclusions applicable to the performance of the Satellite (or
portion, as applicable) being insured as are reasonably acceptable to the Board
of Directors of the Borrower in order to obtain insurance for a price that is,
and on other terms and conditions that are, commercially reasonable and

(ii) provide coverage for all risks of loss of and damage to the Satellite (or
portion, as applicable).

(c) The insurance required by this covenant shall name the Borrower or the
applicable Restricted Subsidiary as the named insured.

(d) In the event of the unavailability of any In-Orbit Contingency Protection
for any reason, the Borrower or a Restricted Subsidiary, as the case may be,
shall, subject to the proviso to the first sentence of clause (a) of this
Section 9.3, within 120 days of such unavailability, be required to have in
effect In-Orbit Insurance complying with clause (ii) or (iii) of clause (a) of
this Section 9.3, as applicable, with respect to all Satellites (or portions, as
applicable), other than Excluded Satellites that the unavailable In-Orbit
Contingency Protection was intended to protect and for so long as such In-Orbit
Contingency Protection is unavailable, provided that the Borrower and its
Restricted Subsidiaries shall be considered in compliance with this insurance
covenant for the 120 days immediately following such unavailability.

(e) In the event that the Borrower or any of its Restricted Subsidiaries
receives any Event of Loss Proceeds in respect of an Event of Loss, such Event
of Loss Proceeds shall be applied in the manner provided for in Section 10.4.

9.3 Payment of Taxes. The Borrower will pay and discharge, and the Borrower will
cause each of its Restricted Subsidiaries to pay and discharge, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which material penalties attach thereto, and all lawful material claims that,
if unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any of its Restricted Subsidiaries, provided that
none of the Borrower or any of its Restricted Subsidiaries shall be required to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings if it has maintained adequate reserves (in
the good faith judgment of the management of the Borrower) with respect thereto
in accordance with GAAP and the failure to pay could not reasonably be expected
to result in a Material Adverse Effect.

9.4 Consolidated Corporate Franchises. The Borrower will do, and the Borrower
will cause each Material Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its existence, corporate
rights and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.4 or 10.10.

 

58



--------------------------------------------------------------------------------

9.5 Compliance with Statutes, Regulations, etc.

The Borrower will, and will cause each Subsidiary to, comply with all applicable
laws, rules, regulations and orders applicable to it or its property (including
all FCC Licenses and all other governmental approvals or authorizations required
to launch and operate the Satellites and the TT&C Earth Stations related
thereto) and to transmit signals to and receive transmissions from the
Satellites, and to maintain all such FCC Licenses and other governmental
approvals or authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect (it being understood that any failure as it may relate to any FCC License
for a Satellite that is yet to be launched shall not, in itself, be considered
or deemed to result in a Material Adverse Effect).

9.6 ERISA. Promptly after the Borrower or any Subsidiary or any ERISA Affiliate
knows or has reason to know of the occurrence of any of the following events
that, individually or in the aggregate (including in the aggregate such events
previously disclosed or exempt from disclosure hereunder, to the extent the
liability therefor remains outstanding), would be reasonably likely to have a
Material Adverse Effect, the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC,
a Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified the Borrower, any
Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code.

9.7 Maintenance of Properties. The Borrower will, and will cause each of its
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, which shall include, in the case of Satellites (other than
Satellites yet to be launched), the provision of tracking, telemetry, control
and monitoring of Satellites in their designated orbital positions in accordance
with prudent and diligent standards in the commercial satellite industry, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

9.8 [Reserved].

9.9 [Reserved].

9.10 Changes in Business.

(a) The Borrower and the Subsidiaries, taken as a whole, will not fundamentally
and substantively alter the character of their business, taken as a whole, from
the business conducted or proposed to be conducted by the Borrower and the
Subsidiaries, taken as a whole, on the Closing Date and other business
activities that are complementary, ancillary incidental or related to,
reasonably similar to or a reasonable extension, development or expansion of any
of the foregoing (a “Permitted Business”).

(b) No License Subsidiary will engage in any line or lines of business activity
other than to hold FCC Licenses issued to it and to enter into arrangements with
the Borrower or other Restricted Subsidiaries (other than other License
Subsidiaries) to manage and operate such FCC Licenses under its direction and
control, in each case to the maximum extent permitted by applicable law.

9.11 Use of Proceeds. The Borrower will use the proceeds of all Loans for the
redemption or repurchase of the Notes.

9.12 [Reserved].

9.13 Further Instruments and Acts. Upon request of the Administrative Agent, the
Borrower shall execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Agreement.

9.14 Intelsat General Corporation. The Borrower shall use its commercially
reasonable efforts (as may be permitted under that certain proxy agreement (the
“Proxy Agreement”) among Intelsat General Corporation (“Intelsat General”) and
the other parties thereto) and shall use its commercially reasonable efforts (as
may be permitted under the Proxy Agreement) to cause its Restricted Subsidiaries
(other than Intelsat General), not to allow or permit, directly or indirectly,
Intelsat General to take, or fail to take, any action that would violate the
covenants and terms of this Agreement.

9.15 Marketing Efforts.

(a) During the Marketing Period, the Borrower will use its commercially
reasonable efforts to, and will cause its subsidiaries to use their commercially
reasonable efforts to, cooperate with a distribution (pursuant to Rule 144A) by
the Joint Lead Arrangers of the Take-Out Securities by using its commercially
reasonable efforts to take each of the following actions during the Marketing
Period (each, at the reasonable request of the Joint Lead Arrangers):

(i) delivering an Offering Memorandum on or before June 20, 2008;

(ii) (A) during the initial twelve-month period following the Closing Date,
preparing at the request of the Joint Lead Arrangers an updated version of the
Offering Memorandum on not more than two occasions (for all Take-Out Securities,
Addition Debt Securities (other than Additional Debt Securities issued by
Intelsat Corporation) and/or other debt securities issued in exchange for or to
refinance or replace the debt facilities and bridge loans contemplated by the
Commitment Letter (other than other debt securities issued by Intelsat
Corporation) combined), it being understood that the number of occasions on
which the Joint Lead Arrangers may request an

 

60



--------------------------------------------------------------------------------

updated version of the Offering Memorandum pursuant to this clause (A) shall be
increased to three occasions if, prior to or concurrently with the third
occasion, the Joint Lead Arrangers notify the Borrower that the Joint Lead
Arrangers will not request an updated offering memorandum relating to Additional
Debt Securities issued by Intelsat Corporation or other debt securities issued
in exchange for or to refinance or replace the debt facilities and bridge loans
contemplated by the Commitment Letter issued by Intelsat Corporation and it
being further understood that any request given pursuant to Section 9.15(a)(ii)
of the 8.875% Senior Unsecured Credit Agreement dated May 2, 2008 or any similar
provision of any other Backstop Credit Facility (other than a Backstop Credit
Facility of Intelsat Corporation) shall be deemed to also be a request given
pursuant to this Section 9.5(a)(ii), and (B) following the initial twelve-month
period following the Closing Date, preparing at the request of the Joint Lead
Arrangers an updated offering memorandum on not more than two occasions (for all
Take-Out Securities, Additional Debt Securities (other than Additional Debt
Securities issued by Intelsat Corporation) and/or other debt securities issued
in exchange for or to refinance or replace the debt facilities and bridge loans
contemplated by the Commitment Letter (other than other debt securities issued
by Intelsat Corporation) combined);

provided that in case of both clauses (A) and (B) above, at the request of the
Joint Lead Arrangers or the Borrower, the Offering Memorandum and any updated
Offering Memorandum referred to above shall cover the Take-Out Securities,
Additional Debt Securities (other than Additional Debt Securities issued by
Intelsat Corporation) and/or other debt securities issued in exchange for or to
refinance or replace the debt facilities and bridge loans contemplated by the
Commitment Letter (other than other debt securities issued by Intelsat
Corporation), and such request shall count as only one of the occasions referred
to above in this clause (ii); provided further, that any request made by the
Joint Lead Arrangers pursuant to this clause (ii) relating to an updated version
of the Offering Memorandum shall include a written notice (x) specifying the
principal amount of the Take-Out Securities and other securities to be covered
by such updated Offering Memorandum, (y) stating that an updated Offering
Memorandum is necessary to comply with applicable securities laws, and
(z) stating the aggregate principal amount of each of Loans, Exchange Notes,
Notes, Take-Out Securities and Additional Debt Securities held by each Joint
Lead Arranger and its respective Affiliates; provided further that the Joint
Lead Arrangers may not request an update for an Offering Memorandum of Intelsat,
Ltd. (or any of its subsidiaries (other than Intelsat Corporation and its
subsidiaries) and an update for an Offering Memorandum of in the same fiscal
quarter; provided further, that the Joint Lead Arrangers may not request an
Offering Memorandum and an update for the Offering Memorandum of Intelsat, Ltd.
on more than one occasion in the same fiscal quarter; provided further, that the
Borrower may decline to update an Offering Memorandum for a Period of Suspension
if the Board of Directors of the Borrower or any Parent of the Borrower
determines that (x) such update would require disclosure of an event at such
time as could reasonably be expected to have a material adverse effect on the
business, results of operations or prospects of the Borrower, (y) such update
would require disclosure of material information relating to a corporate
development and (z) the Offering Memorandum (including any amendment or
supplement thereto) contains an untrue statement of material fact or omits to
state a material fact necessary in order to make the statements therein not
misleading and provided further, that the obligations of the Borrower and any of
its Subsidiaries set forth in Section 9.15 and in each agreement governing a
Change of Control Backstop Facility (as defined in the Commitment Letter) and
the Bermuda Unsecured Credit Facility (as defined in the Commitment Letter), if
any, with respect to all securities issued or to be offered pursuant to a
Take-Out Notice in a fiscal quarter shall be coordinated in a single, integrated
offering effort; provided, further that the Borrower may decline to deliver an
Offering Memorandum and any update with respect to an Offering Memorandum and
each Joint Lead Arranger and its Affiliates

 

61



--------------------------------------------------------------------------------

shall promptly cease distribution activities with respect to Take Out
Securities, Additional Debt Securities (and/or other debt securities issued by
the Borrower in exchange for or to refinance or replace the debt facilities and
bridge loans contemplated by the Commitment Letter) upon the filing of a
registration statement with respect to any such securities until such
registration statement is declared effective by the SEC;

(iii) using all commercially reasonable efforts to procure ratings for the
Take-Out Securities, including, without limitation, making appropriate officers
of the Borrower available at mutually agreeable times for meetings with rating
agencies;

(iv) preparing materials related to, participating in, making management
available at mutually agreeable times for, and completing no more than one “road
show” (which shall not last for more than five consecutive Business Days) for
all Take-Out Securities, Additional Debt Securities and other debt securities
issued in exchange for or to refinance or replace the debt facilities and bridge
loans contemplated by the Commitment Letter;

(v) in connection with the Offering Memorandum and each updated version of the
Offering Memorandum contemplated by clause (ii) above, as well as any supplement
relating thereto, using all commercially reasonable efforts to procure (x) a
customary auditor comfort letter from the Borrower’s current auditors that does
not contain limits on liability and is otherwise issued on terms consistent with
letters delivered previously in connection with issuances of securities by the
Borrower or its Parent and otherwise reasonably acceptable to the Joint Lead
Arrangers and (y) customary legal opinions and/or letters in form and substance
reasonably acceptable to the Joint Lead Arrangers;

(vi) providing such legal due diligence updates as may be reasonably requested
by the Joint Lead Arrangers (including, without limitation, cooperation from
counsel to the Borrower) in connection with each update pursuant to this
Section 9.15(a); and

(vii) entering into customary purchase and related agreements (including
registration rights) on mutually agreeable terms.

(b) In no event shall such assistance interfere in any material way with the
day-to-day operations of the Borrower or its subsidiaries. Notwithstanding
anything to the contrary set forth in this Agreement or any document executed in
connection with any other debt facility contemplated by the Commitment Letter,
the parties agree that under no circumstances shall the Borrower, any Parent and
its Subsidiaries be required, in connection with the issuance of all Take-Out
Securities and/or Additional Debt Securities, to participate in (x) more than
one “road show,” or (y) in a number of accounting and legal updates and
associated marketing conference calls greater than the sum of one plus the
number of times that the Joint Lead Arrangers are permitted to request an
updated version of the Offering Memorandum in accordance with
Section 9.15(a)(ii).

SECTION 10. Negative Covenants.

10.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) (i) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (ii) the
Borrower shall not permit any of its Restricted Subsidiaries to issue any

 

62



--------------------------------------------------------------------------------

shares of Preferred Stock; provided, however, that the Borrower and any
Restricted Subsidiary may Incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock and any Restricted Subsidiary may issue
shares of Preferred Stock, in each case if the Debt to Adjusted EBITDA Ratio of
the Borrower for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is Incurred or such Disqualified Stock or
Preferred Stock is issued would be less than or equal to 4.75 to 1.00 determined
on a pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided that the amount of Indebtedness that may be
Incurred and Disqualified Stock or Preferred Stock that may be issued pursuant
to the foregoing by Restricted Subsidiaries that are not Guarantors shall not
exceed $200.0 million at any one time outstanding (the “Non-Guarantor
Exception”).

(b) The limitations set forth in Section 10.1 (a) shall not apply to
(collectively, “Permitted Debt”):

(i) the Incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness under any Credit Agreements and the issuance and creation of
letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
face amount thereof) up to an aggregate principal amount of $750.0 million
outstanding at any one time;

(ii) the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Loans, any Notes, any Take-Out Securities, or Acquisition
Notes, and any other Indebtedness incurred to finance the Change of Control
Offers in connection with the Acquisition (and, in each case, any Guarantees
thereof);

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries existing on
the Closing Date, including any Indebtedness incurred on the Closing Date (other
than Indebtedness described in clauses (i) of this Section 10.1(b)) or
thereafter pursuant to a Backstop Credit Facility;

(iv) Indebtedness (including Capitalized Lease Obligations) Incurred by the
Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by the
Borrower or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of the Borrower to finance (whether prior to or within
270 days after) the purchase, lease, construction or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets (but no other material
assets)) in an aggregate principal amount which, when aggregated with the
principal amount of all other Indebtedness, Disqualified Stock and Preferred
Stock then outstanding that was Incurred pursuant to this clause (iv), does not
exceed the greater of (x) $175.0 million and (y) 3.5% of Total Assets of the
Borrower at the time of Incurrence;

(v) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including, without
limitation, letters of credit in respect of workers’ compensation claims,
health, disability or other benefits to employees or former employees or their
families or property, casualty or liability insurance or self-insurance, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;

 

63



--------------------------------------------------------------------------------

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the Transactions
or the disposition of any business, assets or a Subsidiary of the Borrower in
accordance with the terms of this Agreement, other than guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

(vii) Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness is subordinated in right of payment to the obligations of the
Borrower under the Loans; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness;

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock;

(ix) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness,
and such Indebtedness is owed to a Restricted Subsidiary that is not a
Guarantor, such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Borrower
or another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness;

(x) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes) (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; or (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges;

(xi) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds, completion guarantees and the Lockheed Note provided by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(xii) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower not otherwise permitted hereunder in an aggregate principal amount
which, when aggregated with the principal amount or liquidation preference of
all other Indebtedness and Disqualified Stock then outstanding and Incurred
pursuant to this clause (xii), does not exceed $175.0 million at any one time
outstanding (it being understood that any Indebtedness, Disqualified Stock or
Preferred Stock Incurred or issued under this clause (xii) shall cease to be
deemed Incurred or outstanding for purposes of this clause (xii) but shall be
deemed Incurred for purposes of Section 10.01(a) from and after the first date
on which the Borrower or the Restricted Subsidiary, as the case may be, could
have Incurred or issued such Indebtedness, Disqualified Stock or Preferred Stock
under Section 10.1 (a) without reliance upon this clause (xii));

 

64



--------------------------------------------------------------------------------

(xiii) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any of its Restricted Subsidiaries so
long as the Incurrence of such Indebtedness or other Obligations by the Borrower
or such Restricted Subsidiary is permitted under the terms of this Agreement;
provided that if such Indebtedness is by its express terms subordinated in right
of payment to the Loans or the Guarantee of such Restricted Subsidiary, as
applicable, any such guarantee of such guarantor with respect to such
Indebtedness shall be subordinated in right of payment to the Loans or such
Guarantor’s Guarantee, as applicable, substantially to the same extent as such
Indebtedness is subordinated to the Loans or the Guarantee of such Restricted
Subsidiary, as applicable;

(xiv) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower which serves to refund, refinance or defease any Indebtedness
Incurred or Disqualified Stock or Preferred Stock as permitted under
Section 10.1 (a) and clauses (ii), (iii), (iv), (xiv), (xv), (xix) and (xx) of
this Section 10.1(b) or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so refund or refinance such Indebtedness, Disqualified Stock or
Preferred Stock, including any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to pay premiums and fees in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

(1) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the shorter of (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded or refinanced and (y) the Weighted Average Life
to Maturity that would result if all payments of principal on the Indebtedness,
Disqualified Stock and Preferred Stock being refunded or refinanced that was due
on or after the date one year following the Maturity Date were instead due on
such date one year following the Maturity Date;

(2) has a Stated Maturity which is no earlier than the earlier of (x) the Stated
Maturity of the Indebtedness being refunded or refinanced or (y) one year
following the last maturity date of any Notes then outstanding;

(3) to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Loans or the Guarantee of such Restricted Subsidiary, as
applicable, such Refinancing Indebtedness is junior to the Loans or the
Guarantee of such Restricted Subsidiary, as applicable or (b) Disqualified Stock
or Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock;

(4) is Incurred in an aggregate principal amount (or if issued with original
issue discount, an aggregate issue price) that is equal to or less than the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced
plus premium and fees Incurred in connection with such refinancing;

(5) shall not include (x) Indebtedness of a Restricted Subsidiary of the
Borrower that is not a Subsidiary Guarantor that refinances Indebtedness of the
Borrower or a Restricted Subsidiary that is a Subsidiary Guarantor, or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary; and

 

65



--------------------------------------------------------------------------------

(6) in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under clause (iv) or (xx) of this Section 10.1(b),
shall be deemed to have been Incurred and to be outstanding under such clause
(iv) or (xx) of this Section 10.1(b), as applicable, and not this clause
(xiv) for purposes of determining amounts outstanding under such clauses
(iv) and (xx) of this Section 10.1(b);

and provided, further, that subclauses (1) and (2) of this clause (xiv) shall
not apply to any refunding, refinancing or defeasance of (A) the Loans or
(B) any Secured Indebtedness;

(xv) Indebtedness, Disqualified Stock or Preferred Stock of Persons that are
acquired by the Borrower or any of its Restricted Subsidiaries or merged or
amalgamated into the Borrower or a Restricted Subsidiary in accordance with the
terms of this Agreement; provided, however, that such Indebtedness, Disqualified
Stock or Preferred Stock is not Incurred in contemplation of such acquisition,
merger or amalgamation; provided, further, however, that after giving effect to
such acquisition, merger or amalgamation:

(1) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set forth in
Section 10.1 (a); or

(2) the Debt to Adjusted EBITDA Ratio of the Borrower would be less than or
equal to such ratio immediately prior to such acquisition;

(xvi) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse (except for Standard Securitization
Undertakings) to the Borrower or any Restricted Subsidiary other than a
Receivables Subsidiary;

(xvii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xviii) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to any Credit Agreement, in a
principal amount not in excess of the stated amount of such letter of credit or
bank guarantee;

(xix) Contribution Indebtedness;

(xx) (A) if the Borrower could Incur $1.00 of additional Indebtedness pursuant
to Section 10.01(a) after giving effect to such borrowing, Indebtedness of
Restricted Subsidiaries that are not Guarantors not otherwise permitted
hereunder or (B) if the Borrower could not Incur $1.00 of additional
Indebtedness pursuant to Section 10.01(a) after giving effect to such borrowing,
Indebtedness of Restricted Subsidiaries that are not Guarantors Incurred for
working capital purposes; provided, however, that the aggregate principal amount
of Indebtedness Incurred under this Section 10.1(b) (xx), when aggregated with
the principal amount of all other Indebtedness then outstanding and Incurred
pursuant to this clause (xx), does not exceed the greater of (x) $50.0 million
and (y) 10% of the Total Assets of the Restricted Subsidiaries that are not
Guarantors; and

 

66



--------------------------------------------------------------------------------

(xxi) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business.

(c) For purposes of determining compliance with this Section 10.1, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock meets the
criteria of one or more of the categories of permitted Indebtedness,
Disqualified Stock or Preferred Stock described in Sections 10.1(b)(i) through
(xxi) above or is entitled to be Incurred pursuant to Section 10.1 (a), the
Borrower shall, in its sole discretion divide, classify or reclassify or later
divide, classify or reclassify such item of Indebtedness, Disqualified Stock or
Preferred Stock in any manner that complies with this Section 10.1 and such item
of Indebtedness, Disqualified Stock or Preferred Stock shall be treated as
having been Incurred pursuant to one or more of such clauses or pursuant to
Section 10.1(a); provided that all Indebtedness under the Credit Agreements
outstanding on the Closing Date shall be deemed to have been Incurred pursuant
to Section 10.1(b)(i). Accrual of interest, the accretion of accreted value,
amortization of original issue discount, the payment of interest in the form of
additional Indebtedness with the same terms, the payment of dividends on
Preferred Stock in the form of additional shares of Preferred Stock of the same
class, the accretion of liquidation preference and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies shall not be deemed to be an Incurrence of Indebtedness for
purposes of this Section 10.1. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 10.1.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. Dollar Equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. Dollar Equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

10.2 Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment with respect to such Equity Interests made in connection with any
merger, amalgamation or consolidation involving the Borrower (other than
(A) dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower; or (B) dividends or
distributions by a Restricted Subsidiary so long as, in the case of any dividend
or

 

67



--------------------------------------------------------------------------------

distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower or any Parent of the Borrower;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness of the Borrower or any
Restricted Subsidiary (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement, and
(B) Indebtedness permitted under clauses (vii) and (ix) of Section 10.1(b)); or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test in
Section 10.1(a); and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
January 28, 2005 (including Restricted Payments permitted by clauses (i),
(iv) (only to the extent of one-half of the amounts paid pursuant to such
clause), (vi) and (viii) of Section 10.2(b), but excluding all other Restricted
Payments permitted by Section 10.2(b)), is less than the amount equal to the
difference between (1) the Cumulative Credit and (2) 1.4 times Cumulative
Interest Expense.

(b) The provisions of Section 10.2(a) shall not prohibit:

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(ii) (A) the repurchase, retirement or other acquisition of any Equity Interests
(“Retired Capital Stock”) of the Borrower or any Parent of the Borrower or
Subordinated Indebtedness of the Borrower or any Subsidiary Guarantor in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than the sale of any Disqualified Stock or any Equity Interests sold to a
Restricted Subsidiary of the Borrower or to an employee stock ownership plan or
any trust established by the Borrower or any of its Subsidiaries) of Equity
Interests of the Borrower or any Parent of the Borrower or contributions to the
equity capital of the Borrower (collectively, including any such contributions,
“Refunding Capital Stock”) and (B) the

 

68



--------------------------------------------------------------------------------

declaration and payment of accrued dividends on the Retired Capital Stock out of
the proceeds of the substantially concurrent sale (other than to a Subsidiary of
the Borrower or to an employee stock ownership plan or any trust established by
the Borrower or any of its Subsidiaries) of Refunding Capital Stock;

(iii) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or any Subsidiary Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Borrower or any Subsidiary Guarantor which is Incurred
in accordance with Section 10.1 so long as

(A) the principal amount of such new Indebtedness does not exceed the principal
amount of the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired for value (plus the amount of any premium required to be paid under
the terms of the instrument governing the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired plus any fees incurred in connection
therewith),

(B) such Indebtedness is subordinated to the Loans or the related Guarantee, as
the case may be, at least to the same extent as such Subordinated Indebtedness
so purchased, exchanged, redeemed, repurchased, acquired or retired for value,

(C) such Indebtedness has a final scheduled maturity date equal to or later than
the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired or (y) one year
following the Maturity Date, and

(D) such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired and (y) the Weighted Average Life to Maturity
that would result if all payments of principal on the Subordinated Indebtedness
being redeemed, repurchased, acquired or retired that were due on or after the
date one year following the Maturity Date were instead due on such date one year
following the Maturity Date;

(iv) the repurchase, retirement or other acquisition (or dividends to any Parent
of the Borrower to finance any such repurchase, retirement or other acquisition)
for value of Equity Interests of the Borrower or any Parent of the Borrower held
by any future, present or former employee, director or consultant of the
Borrower, any Parent of the Borrower or any Subsidiary of the Borrower pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or other agreement or arrangement; provided, however, that
the aggregate amounts paid under this clause (iv) do not exceed $20.0 million in
any calendar year (with unused amounts in any calendar year being permitted to
be carried over to succeeding calendar years subject to a maximum payment
(without giving effect to the following proviso) of $35.0 million in any
calendar year); provided, further, however, that such amount in any calendar
year may be increased by an amount not to exceed:

(A) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Borrower or any Parent of the Borrower (to the extent contributed to the
Borrower) to members of management, directors or consultants of the Borrower and
its Restricted Subsidiaries or any Parent of the Borrower that occurs after
January 28, 2005 (provided

 

69



--------------------------------------------------------------------------------

that the amount of such cash proceeds utilized for any such repurchase,
retirement, other acquisition or dividend shall not increase the amount
available for Restricted Payments under Section 10.2(a)(3)); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower, any Parent of the Borrower (to the extent contributed to the Borrower)
or the Borrower’s Restricted Subsidiaries after January 28, 2005;

(provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year);

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries issued or incurred in accordance with Section 10.1;

(vi) the declaration and payment of dividends or distributions (a) to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after January 28, 2005, (b) to any Parent of the Borrower, the
proceeds of which will be used to fund the payment of dividends to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) of any Parent of the Borrower issued after January 28, 2005 and (c) on
Refunding Capital Stock in excess of amounts permitted pursuant to clause (2) of
this paragraph; provided, however, that (A) in the case of (a), (b) and (c) of
this clause (vi), for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock, or the declaration of such
dividends on Refunding Capital Stock, after giving effect to such issuance (and
the payment of dividends or distributions) on a pro forma basis, the Borrower
would be permitted to Incur at least $1.00 of additional Indebtedness pursuant
to the Debt to Adjusted EBITDA Ratio test in Section 10.1 (a) and (B) the
aggregate amount of dividends declared and paid pursuant to subclauses (a) and
(b) of this clause (vi) does not exceed the net cash proceeds actually received
by the Borrower from any such sale of Designated Preferred Stock (other than
Disqualified Stock) issued after January 28, 2005;

(vii) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(vii) that are at that time outstanding, not to exceed $50.0 million at the time
of such Investment (with the Fair Market Value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(viii) the payment of dividends on the Borrower’s ordinary shares or common
stock (or the payment of dividends to any Parent of the Borrower, as the case
may be, to fund the payment by any Parent of the Borrower of dividends on such
entity’s ordinary shares or common stock) of up to 6.0% per annum of the net
proceeds received by the Borrower from any public offering of ordinary shares or
common stock or contributed to the Borrower by any Parent of the Borrower from
any public offering of ordinary shares or common stock;

(ix) Investments that are made with Excluded Contributions;

(x) other Restricted Payments in an aggregate amount not to exceed $75.0
million;

 

70



--------------------------------------------------------------------------------

(xi) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Borrower or a Restricted Subsidiary of the
Borrower by, Unrestricted Subsidiaries;

(xii) (A) with respect to any tax year or portion thereof that a Tax-affected
Investor would be required to recognize on a current basis taxable income
attributable to earnings and profits of the Borrower or its Subsidiaries in
advance of any distribution of such earnings and profits by the Borrower, an
amount equal to the product of (i) the amount of the income so required to be
included and (ii) the Presumed Tax Rate; provided that in the case of any such
distribution other than a distribution solely on account of any Parent of the
Borrower qualifying as a Flow Through Entity, the Trustee shall have received an
opinion of nationally recognized tax counsel to the effect that the earnings and
profits of the Borrower and its Subsidiaries are subject to inclusion in income
of a Tax-affected Investor on a current basis in advance of any distribution of
such earnings and profits; and (B) for any taxable year, payment of dividends or
other distributions to any Parent of the Borrower if any Parent of the Borrower
is required to file a consolidated, unitary or similar tax return reflecting
income of the Borrower or its Restricted Subsidiaries in an amount equal to the
portion of such taxes attributable to the Borrower and/or its Restricted
Subsidiaries that are not payable directly by the Borrower or its Restricted
Subsidiaries, but not to exceed the amount that the Borrower or such Restricted
Subsidiaries would have been required to pay in respect of taxes if the Borrower
and such Restricted Subsidiaries had been required to pay such taxes directly as
standalone taxpayers (or a standalone group separate from such Parent);

(xiii) the payment of dividends, other distributions or other amounts by the
Borrower to, or the making of loans to, any Parent, in amounts required for such
Parent to:

(A) pay amounts equal to the amounts required for any Parent of the Borrower to
pay fees and expenses (including franchise or similar taxes) required to
maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of any
Parent of the Borrower and general corporate overhead expenses of any Parent of
the Borrower, in each case to the extent such fees, expenses, salaries, bonuses,
benefits and indemnities are attributable to the ownership or operation of the
Borrower and its Subsidiaries;

(B) pay amounts equal to amounts required for any Parent of the Borrower to pay
interest and/or principal on Indebtedness the proceeds of which have been
contributed to the Borrower or any of its Restricted Subsidiaries and that has
been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
Incurred in accordance with Section 10.1; and

(C) pay cash interest on the Existing Holdings Notes pursuant to the terms of
the agreements governing such Existing Holdings Notes as in effect on the
Closing Date and to pay any cash interest on any Indebtedness refinancing the
Existing Holdings Notes; provided that such Indebtedness remains the sole
obligation of Holdings (or any successor thereto) and the principal amount of
any such Indebtedness redeeming, refinancing or replacing the Existing Holdings
Notes does not exceed the principal amount of the Indebtedness refinanced, plus
any premiums, fees and expenses payable in connection with such refinancing;

 

71



--------------------------------------------------------------------------------

(xiv) any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or made in connection with the consummation of the
Transactions (including pursuant to or as contemplated by the Acquisition
Documents, whether on the Closing Date or thereafter), or owed by the Borrower
or any Parent of the Borrower or Restricted Subsidiaries of the Borrower to
Affiliates, in each case to the extent permitted by Section 10.5;

(xv) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(xvi) purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;

(xvii) the payment, purchase, redemption, defeasance or other acquisition or
retirement of Subordinated Indebtedness, Disqualified Stock or Preferred Stock
of the Borrower and its Restricted Subsidiaries, pursuant to provisions similar
to those described under Sections 10.4 and 10.6; provided that, prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement,
the Borrower (or a third party to the extent permitted by this Agreement) has
made a Change of Control Offer or Excess Proceeds Offer, as the case may be,
with respect to the Loans as a result of such Change of Control or Asset Sale,
as the case may be, and has repurchased all notes validly tendered and not
withdrawn in connection with such Change of Control Offer or Excess Proceeds
Offer, as the case may be;

(xviii) any payments made in connection with the consummation of the
Transactions or as contemplated by the Acquisition Documents (other than
payments to any Permitted Holder or any Affiliate thereof);

(xix) the repurchase, redemption or other acquisition or retirement for value
(including repayment at maturity) of the Lockheed Note (including any payments
to any Parent of the Borrower to effect the foregoing); provided that any
Indebtedness Incurred in connection with any such redemption, repurchase or
other acquisition is Incurred in accordance with Section 10.1;

(xx) the repurchase, redemption or other acquisition or retirement for value of
any of the Existing Holdings Notes from the proceeds of a Specified
Sale/Leaseback Transaction (including any payments to any Parent of the Borrower
to effect the foregoing); and

(xxi) Restricted Payments required in connection with the consummation of the
Change of Control Offers;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (v), (vi), (vii), (x), (xi),
(xiii)(C), (xvii) and (xix) of this Section 10.2(b), no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof.

(c) As of the Closing Date, all of the Borrower’s Subsidiaries shall be
Restricted Subsidiaries. The Borrower shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Borrower and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated shall be deemed to be Restricted Payments or Permitted
Investments in an amount determined as set forth in the last sentence of

 

72



--------------------------------------------------------------------------------

the definition of “Investments.” Such designation shall only be permitted if
Restricted Payments or Permitted Investments in such amount would be permitted
at such time and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary.

10.3 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries (1) on its Capital Stock; or (2) with respect to any
other interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries; except in each case for such encumbrances or
restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Agreements and the other Senior Credit
Documents, the Existing Holdings Notes and the Lockheed Note;

(2) the Backstop Credit Facilities, this Agreement and the Loans (and, in each
case, any guarantees thereof);

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person, so acquired;

(5) contracts or agreements for the sale of assets, including customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(6) Secured Indebtedness otherwise permitted to be Incurred pursuant to Sections
10.1 and 10.8 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(7) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(8) customary provisions in joint venture agreements and other similar
agreements (including customary provisions in agreements relating to any Joint
Venture);

 

73



--------------------------------------------------------------------------------

(9) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature discussed in clause (c) above on the property so acquired;

(10) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions of the type described in clause (c) above on the property subject
to such lease;

(11) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing that, in the good faith
judgment of the Borrower, are necessary or advisable in connection therewith;
provided, however, that such restrictions apply only to such Receivables
Subsidiary;

(12) other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Closing Date and
permitted pursuant to Section 10.1; provided that such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
the Borrower’s ability to make anticipated principal or interest payments on the
Loans (as determined by the Borrower in good faith);

(13) any Restricted Investment not prohibited by Section 10.2 and any Permitted
Investment; and

(14) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(13) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive as a whole with
respect to such encumbrances and restrictions than those prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

For purposes of determining compliance with this covenant, (i) the priority of
any Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on ordinary shares shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

10.4 Asset Sales.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale, unless (x) the Borrower or any of
its Restricted Subsidiaries, as the case may be, receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value (as determined
in good faith by the Borrower) of the assets sold or otherwise disposed of and
(y) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of Cash Equivalents;
provided that the amount of:

(i) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Borrower or any
Restricted Subsidiary of the Borrower (other than liabilities that are by their
terms subordinated to the Loans) that are assumed by the transferee of any such
assets,

 

74



--------------------------------------------------------------------------------

(ii) any notes or other obligations or other securities or assets received by
the Borrower or such Restricted Subsidiary of the Borrower from such transferee
that are converted by the Borrower or such Restricted Subsidiary of the Borrower
into cash within 180 days of the receipt thereof (to the extent of the cash
received), and

(iii) any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (iii) that is at that time outstanding, not to exceed
5.0% of Total Assets of the Borrower at the time of the receipt of such
Designated Non-cash Consideration (with the Fair Market Value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be Cash
Equivalents for the purposes of this Section 10.4(a).

(b) Within 365 days after the Borrower’s or any Restricted Subsidiary of the
Borrower’s receipt of the Net Proceeds of any Asset Sale (or Event of Loss
Proceeds), the Borrower or such Restricted Subsidiary of the Borrower may apply
the Net Proceeds from such Asset Sale together with any Event of Loss Proceeds,
at its option:

(i) to permanently reduce Obligations under Secured Indebtedness or Pari Passu
Indebtedness (provided that if the Borrower or any Guarantor shall so reduce
Obligations under Pari Passu Indebtedness (other than Pari Passu Indebtedness
that is Secured Indebtedness), the Borrower shall equally and ratably reduce
Obligations under this Agreement if the Loans are then prepayable or, if the
Loans may not then be prepaid, by making an offer (in accordance with the
procedures set forth below for an Excess Proceeds Offer) to all Lenders to
purchase at a purchase price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, the pro rata principal amount of Loans that would
otherwise be prepaid) or Indebtedness of a Restricted Subsidiary that is not a
Guarantor, in each case other than Indebtedness owed to the Borrower or an
Affiliate of the Borrower,

(ii) to an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), or capital expenditures or assets, in each case used or useful in a
Similar Business, and/or

(iii) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Event of Loss;

provided that in the case of clauses (ii) and (iii) above, a binding commitment
shall be treated as a permitted application of the Net Proceeds from the date of
such commitment and, in the event such binding commitment is later canceled or
terminated for any reason before such Net Proceeds are so applied, the Borrower
or such Restricted Subsidiary enters into another binding commitment within nine
months of such cancellation or termination of the prior binding commitment.
Pending the final

 

75



--------------------------------------------------------------------------------

application of any such Net Proceeds (or Event of Loss Proceeds), the Borrower
or such Restricted Subsidiary of the Borrower may temporarily reduce
Indebtedness under a revolving credit facility, if any, or otherwise invest such
Net Proceeds (or Event of Loss Proceeds) in Cash Equivalents or Investment Grade
Securities. Any Net Proceeds from any Asset Sale (or Event of Loss Proceeds)
that are not applied as provided and within the time period set forth in the
first sentence of this Section 10.4(b) (it being understood that any portion of
such Net Proceeds (or Event of Loss Proceeds) used to make an offer to prepay
the Loans, as described in clause (i) above, shall be deemed to have been
invested whether or not such offer is accepted) shall be deemed to constitute
“Excess Proceeds.” When the aggregate amount of Excess Proceeds exceeds $25.0
million, the Borrower shall make a Prepayment Offer and, at the option of the
Borrower pursuant to Section 5.2, any holders of Pari Passu Indebtedness, and in
accordance with this Section 10.4. Upon completion of any such Excess Proceeds
Offer, the amount of Excess Proceeds shall be reset at zero.

10.5 Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $5.0 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, the
Borrower delivers to the Trustee a resolution adopted in good faith by the
majority of the Board of Directors of the Borrower or any Parent of the Borrower
approving such Affiliate Transaction and set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above.

(b) The provisions of Section 10.5(a) shall not apply to the following:

(i) (A) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries and (B) any merger or amalgamation of the Borrower and any direct
parent company of Borrower; provided that such parent company shall have no
material liabilities and no material assets other than cash, Cash Equivalents
and the Capital Stock of the Borrower and such merger or amalgamation is
otherwise in compliance with the terms of this Agreement and effected for a bona
fide business purpose;

(ii) (A) Restricted Payments permitted by Section 10.2 and (B) Investments under
the definition of “Permitted Investments”;

(iii) the entering into of any agreement to pay, and the payment of, management,
consulting, monitoring and advisory fees and expenses to the Sponsors in an
aggregate amount in any fiscal year not to exceed the greater of (x) $6.25
million and (y) 1.25% of Adjusted EBITDA of the Borrower and its Restricted
Subsidiaries for the immediately preceding fiscal year;

 

76



--------------------------------------------------------------------------------

(iv) the payment of reasonable and customary fees to, and indemnity provided on
behalf of officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower or any Parent of the Borrower;

(v) payments by the Borrower or any of its Restricted Subsidiaries to the
Sponsors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are (x) approved by a majority of the Board of Directors of the
Borrower in good faith or (y) made pursuant to any agreement described under
Item 13 “Certain Relationships and Related Transactions, and Director
Independence” in Intelsat, Ltd.’s Form 10-K for the year ended December 31,
2007;

(vi) transactions in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (i) of Section 10.5(a);

(vii) payments or loans (or cancellation of loans) to employees or consultants
that are approved by a majority of the Board of Directors of the Borrower in
good faith;

(viii) any agreement as in effect as of the Closing Date and any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date) or any
transaction contemplated thereby;

(ix) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of the Acquisition
Documents and any amendment thereto or similar agreements which it may enter
into thereafter; provided, however, that the existence of, or the performance by
the Borrower or any of its Restricted Subsidiaries of its obligations under, any
future amendment to any such existing agreement or under any similar agreement
entered into after the Closing Date shall only be permitted by this clause
(ix) to the extent that the terms of any such existing agreement together with
all amendments thereto, taken as a whole, or new agreement are not otherwise
more disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date;

(x) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions;

(xi) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and its Restricted Subsidiaries, in the reasonable judgment of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party and (B) transactions with Joint
Ventures or Unrestricted Subsidiaries entered into in the ordinary course of
business;

(xii) any transaction effected as part of a Qualified Receivables Financing;

(xiii) the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Permitted Holder or to any director, officer, employee or
consultant of the Borrower or any Parent of the Borrower;

 

77



--------------------------------------------------------------------------------

(xiv) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or any Parent of the Borrower
or of a Restricted Subsidiary of the Borrower, as appropriate, in good faith;

(xv) the entering into of any tax sharing agreement or arrangement and any
payments permitted by clause (xii) of Section 10.2(b);

(xvi) any contribution to the capital of the Borrower;

(xvii) transactions permitted by, and complying with, the provisions of
Section 10.10;

(xviii) transactions between the Borrower or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Borrower or any
Parent of the Borrower; provided, however, that such director abstains from
voting as a director of the Borrower or such Parent, as the case may be, on any
matter involving such other Person;

(xix) pledges of Equity Interests of Unrestricted Subsidiaries; and

(xx) any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business.

10.6 Change of Control. Upon the occurrence of a Change of Control, each Lender
shall have the right to require the Borrower to repurchase all or any part of
such Lender’s Loans at a purchase price in cash equal to 101% of the principal
amount thereof, plus accrued and unpaid interest, if any, to the date of
repurchase in accordance with Section 5.2(a). Notwithstanding the foregoing, the
Borrower shall not be required to make a Change of Control Offer upon a Change
of Control if a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section and Section 5.2(a) applicable to a Change of Control Offer made by the
Borrower and purchases all Loans validly surrendered and not withdrawn under
such Change of Control Offer.

10.7 Future Guarantors. The Borrower shall not permit any of its Restricted
Subsidiaries (other than a Receivables Subsidiary formed in connection with a
Qualified Receivables Financing and other than any License Subsidiary in
connection with any guarantee of any Credit Agreement) that is not a Subsidiary
Guarantor to, directly or indirectly, guarantee the payment of any Indebtedness
of the Borrower or any other Restricted Subsidiary of the Borrower other than:
(x) Indebtedness Incurred pursuant to the Non-Guarantor Exception and
(y) Permitted Debt of a Restricted Subsidiary of the Borrower, unless such
Subsidiary executes and delivers to the Administrative Agent a Guarantee
substantially in the form of Exhibit A (together with such opinions or
certificates reasonably requested in connection therewith) pursuant to which
such Subsidiary will guarantee payment of the Loans. Each Guarantee shall be
limited to an amount not to exceed the maximum amount that can be guaranteed by
that Restricted Subsidiary without rendering the Guarantee, as it relates to
such Restricted Subsidiary, voidable under applicable law relating to fraudulent
conveyance, financial assistance or fraudulent transfer or similar laws
affecting the rights of creditors generally.

10.8 Liens. The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien (other than Permitted Liens) that secures any obligations under
Indebtedness of the Borrower or any Subsidiary Guarantor against or on any asset
or property now owned or hereafter acquired by the Borrower or any Subsidiary
Guarantor, or any income or profits therefrom, unless:

(1) in the case of Liens securing Indebtedness that is Subordinated
Indebtedness, the Loans or such Guarantee of such Subsidiary Guarantor are
secured by a Lien on such property or assets that is senior in priority to such
Liens; and

 

78



--------------------------------------------------------------------------------

(2) in all other cases, the Loans or such Guarantee of such Subsidiary Guarantor
are equally and ratably secured;

provided that any Lien which is granted to secure the Loans or such Guarantee
under this covenant shall be automatically released and discharged at the same
time as the release of the Lien that gave rise to the obligation to secure the
Loans or such Guarantee under this covenant.

10.9 Suspension of Covenants.

(a) During any period of time that: (i) the Loans have Investment Grade Ratings
from two Rating Agencies and (ii) no Default or Event of Default has occurred
and is continuing (the occurrence of the events described in the foregoing
clauses (i) and (ii) being collectively referred to as a “Covenant Suspension
Event”), the Borrower and the Restricted Subsidiaries shall not be subject to
the provisions of Sections 9.2, 10.1, 10.2, 10.3, 10.4, 10.5, 10.7, 10.10(a)(iv)
(collectively, the “Suspended Covenants”).

(b) Upon the occurrence of a Covenant Suspension Event, any Guarantees of the
Subsidiary Guarantors will also be suspended as of such date (the “Suspension
Date”).

(c) In the event that the Borrower and the Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) one or both of the
Rating Agencies withdraws its Investment Grade Rating or downgrades the rating
assigned to the Loans below an Investment Grade Rating, then the Borrower and
the Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenants with respect to future events and the Guarantees of the Subsidiary
Guarantors will be reinstated if such guarantees are then required by the terms
of this Agreement. The period of time between the Suspension Date and the
Reversion Date is referred to in this Agreement as the “Suspension Period.”

(d) Notwithstanding that the Suspended Covenants may be reinstated, no Default
or Event of Default will be deemed to have occurred as a result of a failure to
comply with the Suspended Covenants during the Suspension Period (or upon
termination of the Suspension Period or after that time based solely on events
that occurred during the Suspension Period).

(e) On the Reversion Date, all Indebtedness Incurred, or Disqualified Stock or
Preferred Stock issued, during the Suspension Period will be classified as
having been Incurred or issued pursuant to Section 10.1 (a) or Section 10.1(b)
(to the extent such Indebtedness or Disqualified Stock or Preferred Stock would
be permitted to be Incurred or issued thereunder as of the Reversion Date and
after giving effect to Indebtedness Incurred or issued prior to the Suspension
Period and outstanding on the Reversion Date). To the extent such Indebtedness
or Disqualified Stock or Preferred Stock would not be so permitted to be
Incurred or issued pursuant to Sections 10.1(a) or (b), such Indebtedness or
Disqualified Stock or Preferred Stock will be deemed to have been outstanding on
the Closing Date, so that it is classified as permitted under
Section 10.1(b)(iii). Calculations made after the Reversion Date of the amount
available to be made as Restricted Payments under Section 10.2 will be made as
though

 

79



--------------------------------------------------------------------------------

Section 10.2 had been in effect since the Closing Date and throughout the
Suspension Period. For the avoidance of doubt, Restricted Payments made during
the Suspension Period shall reduce the amount available to be made as Restricted
Payments under Section 10.2(a). No Default or Event of Default shall be deemed
to have occurred on the Reversion Date as a result of any actions taken by the
Borrower or its Restricted Subsidiaries during the Suspension Period.

(f) The Borrower shall deliver promptly to the Administrative Agent an Officer’s
Certificate notifying the Administrative Agent of any Covenant Suspension Event
or Reversion Date, as the case may be, pursuant to this Section 10.9.

10.10 When Borrower May Merge or Transfer Assets.

(a) The Borrower shall not consolidate, amalgamate or merge with or into or wind
up into (whether or not the Borrower is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions (other than the
Acquisition) to, any Person unless:

(i) the Borrower is a surviving Person or the Person formed by or surviving any
such consolidation, amalgamation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia, or any territory thereof, under the laws of the
jurisdiction of organization of the Borrower or under the laws of any country
that is a member of the European Union (the Borrower or such Person, as the case
may be, being herein called the “Successor Company”);

(ii) the Successor Company (if other than the Borrower) expressly assumes all
the obligations of the Borrower under this Agreement and the Loans pursuant to
documents or instruments in form reasonably satisfactory to the Administrative
Agent;

(iii) immediately after giving effect to such transaction, no Default or Event
of Default shall have occurred and be continuing;

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period
(and treating any Indebtedness which becomes an obligation of the Successor
Company or any of its Restricted Subsidiaries as a result of such transaction as
having been Incurred by the Successor Company or such Restricted Subsidiary at
the time of such transaction), either

(1) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set
forth in Section 10.1(a); or

(2) the Debt to Adjusted EBITDA Ratio for the Successor Company and its
Restricted Subsidiaries would be equal to or less than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such transaction;
and

(v) each Guarantor, unless it is the other party to the transactions described
above, shall have by executing a guarantee in the form attached as Exhibit A
hereto (the “Guarantee”) confirmed that its Guarantee shall apply to such
Person’s obligations under this Agreement.

 

80



--------------------------------------------------------------------------------

Notwithstanding the foregoing clauses (iii) and (iv) of this Section 10.10(a),
(A) the Borrower or any Restricted Subsidiary may consolidate or amalgamate
with, merge into, sell, assign or transfer, lease, convey or otherwise dispose
of all or part of its properties and assets to the Borrower or to another
Restricted Subsidiary and (B) the Borrower may merge, amalgamate or consolidate
with an Affiliate incorporated solely for the purpose of reincorporating the
Borrower in a (or another) state of the United States, the District of Columbia,
any territory of the United States or any country that is a member of the
European Union so long as the amount of Indebtedness of the Borrower and its
Restricted Subsidiaries is not increased thereby (any transaction described in
this sentence a “Specified Merger/Transfer Transaction”).

(b) Subject to the provisions of any Guarantee, any Subsidiary Guarantor shall
not, and the Borrower shall not permit any Subsidiary Guarantor to, consolidate,
amalgamate or merge with or into or wind up into (whether or not such Subsidiary
Guarantor is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person (other than any such sale,
assignment, transfer, lease, conveyance or disposition in connection with the
Transactions) unless:

(i) such Subsidiary Guarantor is a surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Subsidiary Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made is a corporation, partnership or limited
liability company organized or existing under the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof, under the
laws of the jurisdiction of organization of the Borrower or such Subsidiary
Guarantor or under the laws of any country that is a member of the European
Union (such Subsidiary Guarantor or such Person, as the case may be, being
herein called the “Successor Guarantor”);

(ii) the Successor Guarantor (if other than such Subsidiary Guarantor) expressly
assumes all the obligations of such Subsidiary Guarantor under the Guarantee and
such Subsidiary Guarantor’s Guarantee pursuant to documents or instruments in
form reasonably satisfactory to the Administrative Agent; and

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Guarantor or any of
its Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing.

Subject to the limitations described in this Agreement, the Successor Guarantor
shall succeed to, and be substituted for, such Subsidiary Guarantor under the
Guarantee and such Subsidiary Guarantor’s Guarantee, and such Subsidiary
Guarantor will automatically be released and discharged from its obligations
under the Guarantee and such Subsidiary Guarantor’s guarantee. Notwithstanding
the foregoing, (1) a Subsidiary Guarantor may merge, amalgamate or consolidate
with an Affiliate incorporated solely for the purpose of reincorporating such
Subsidiary Guarantor in a (or another) state of the United States, the District
of Columbia, any territory of the United States, any country that is a member of
the European Union or the jurisdiction of organization of the Borrower, so long
as the amount of Indebtedness of the Subsidiary Guarantor is not increased
thereby and (2) a Subsidiary Guarantor may merge amalgamate or consolidate with
another Subsidiary Guarantor or the Borrower.

 

81



--------------------------------------------------------------------------------

10.11 Successor Company Substituted.

Upon any consolidation, merger or amalgamation, or any sale, lease, conveyance
or other disposition of all or substantially all of the assets of the Borrower
in accordance or permitted by with Section 10.10 hereof, the Successor Company
(if other than the Borrower) shall succeed to and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such Successor Company had been named as the Borrower herein,
and the Borrower (if not the Successor Company) will automatically be released
and discharged from its obligations under the Agreement and the Loans.

SECTION 11. [Reserved].

SECTION 12. Events of Default.

12.1 Events of Default. An “Event of Default” occurs if:

(a) the Borrower defaults in any payment of interest on any Loan when the same
becomes due and payable, and such default continues for a period of 30 days,

(b) the Borrower defaults in the payment of principal or premium, if any, of any
Loan when due at its Stated Maturity, upon optional redemption, upon required
repurchase, upon declaration or otherwise,

(c) the Borrower or any of its Restricted Subsidiaries fails to comply with any
of its agreements in this Agreement or the other Credit Documents (other than
those referred to in (a) or (b) above) and such failure continues for 60 days
after the notice specified below; provided, however, that to the extent such
failure relates solely to an action or inaction by Intelsat General, and the
Borrower and its Restricted Subsidiaries have otherwise complied with
Section 9.14, no Event of Default shall occur,

(d) Holdings, the Borrower or any Significant Subsidiary fails to pay any
Indebtedness (other than Indebtedness owing to a Parent of the Borrower or a
Restricted Subsidiary of the Borrower) within any applicable grace period after
final maturity or the acceleration of any such Indebtedness by the holders
thereof because of a default, in each case, if the total amount of such
Indebtedness unpaid or accelerated exceeds $50.0 million or its foreign currency
equivalent,

(e) Holdings, the Borrower or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) makes a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency,

(f) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against Holdings, the Borrower or any Significant Subsidiary
of Holdings in an involuntary case;

 

82



--------------------------------------------------------------------------------

(ii) appoints a Custodian of Holdings, the Borrower or any Significant
Subsidiary of Holdings or for any substantial part of its property; or

(iii) orders the winding up or liquidation of the Borrower or any Significant
Subsidiary of Holdings;

or any similar relief is granted under any foreign laws and the order or decree
remains unstayed and in effect for 60 days,

(g) Holdings, the Borrower or any Significant Subsidiary fails to pay final
judgments aggregating in excess of $50.0 million or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days following the entry thereof, or

(h) any Guarantee of a Significant Subsidiary ceases to be in full force and
effect (except as contemplated by the terms thereof) or any Guarantor that
qualifies as a Significant Subsidiary denies or disaffirms its obligations under
this Indenture or any Guarantee and such Default continues for 10 days.

The foregoing shall constitute Events of Default whatever the reason for any
such Event of Default and whether it is voluntary or involuntary or is effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

The term “Bankruptcy Law” means Title 11, United States Code, or any similar
U.S. Federal, state or any foreign law for the relief of debtors. The term
“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

A Default under clause (c) above shall not constitute an Event of Default until
the Administrative Agent or Lenders of at least 25% in principal amount of the
outstanding Loans notify the Borrower of the Default and the Borrower does not
cure such Default within the time specified in clause (c) above after receipt of
such notice. Such notice must specify the Default, demand that it be remedied
and state that such notice is a “Notice of Default”. The Borrower shall deliver
to the Administrative Agent, within thirty days after the occurrence thereof,
written notice in the form of an Officers’ Certificate of any event which is, or
with the giving of notice or the lapse of time or both would become, an Event of
Default, its status and what action the Borrower is taking or proposes to take
with respect thereto.

12.2 Acceleration. If an Event of Default (other than an Event of Default
specified in Section 12.1(e) or (f) with respect to the Borrower) occurs and is
continuing, the Administrative Agent or Lenders of at least 25% in principal
amount of outstanding Loans by notice to the Borrower, may declare the principal
of, premium, if any, and accrued but unpaid interest on all the Loans to be due
and payable. Upon such a declaration, such principal and interest shall be due
and payable immediately. If an Event of Default specified in Section 12.1(e) or
(f) with respect to the Borrower occurs, the principal of, premium, if any, and
interest on all the Loans shall ipso facto become and be immediately due and
payable without any declaration or other act on the part of the Administrative
Agent or any Lenders. The Required Lenders by notice to the Administrative Agent
may rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default have
been

 

83



--------------------------------------------------------------------------------

cured or waived except nonpayment of principal or interest that has become due
solely because of acceleration. No such rescission shall affect any subsequent
Default or impair any right consequent thereto.

In the event of any Event of Default specified in Section 12.1(d), such Event of
Default and all consequences thereof (excluding, however, any resulting payment
default) shall be annulled, waived and rescinded, automatically and without any
action by the Administrative Agent or the Lenders, if within 20 days after such
Event of Default arose the Borrower delivers an Officers’ Certificate to the
Administrative Agent stating that (x) the Indebtedness or guarantee that is the
basis for such Event of Default has been discharged or (y) the holders thereof
have rescinded or waived the acceleration, notice or action (as the case may be)
giving rise to such Event of Default or (z) the default that is the basis for
such Event of Default has been cured, it being understood that in no event shall
an acceleration of the principal amount of the Loans as described above be
annulled, waived or rescinded upon the happening of any such events.

12.3 Other Remedies. If an Event of Default occurs and is continuing, the
Administrative Agent may pursue any available remedy at law or in equity to
collect the payment of principal of or interest on the Loans or to enforce the
performance of any provision of the Loans or this Agreement.

The Administrative Agent may maintain a proceeding even if it does not possess
any of the Loans or does not produce any of them in the proceeding. A delay or
omission by the Administrative Agent or any Lender in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

12.4 Waiver of Past Defaults. Provided the Loans are not then due and payable by
reason of a declaration of acceleration, the Required Lenders by notice to the
Administrative Agent may waive an existing Default and its consequences except
(a) a Default in the payment of the principal of or interest on a Note, (b) a
Default arising from the failure to redeem or purchase any Loan when required
pursuant to the terms of this Agreement or (c) a Default in respect of a
provision that under Section 14.1 cannot be amended without the consent of each
Lender affected. When a Default is waived, it is deemed cured and the Borrower,
the Administrative Agent and the Lenders will be restored to their former
positions and rights under this Agreement, but no such waiver shall extend to
any subsequent or other Default or impair any consequent right.

12.5 Control by Majority. The Required Lenders may direct the time, method and
place of conducting any proceeding for any remedy available to the
Administrative Agent or of exercising any trust or power conferred on the
Administrative Agent. However, the Administrative Agent may refuse to follow any
direction that conflicts with law or this Agreement or, subject to Article 13,
that the Administrative Agent determines is unduly prejudicial to the rights of
any other Lender or that would involve the Administrative Agent in personal
liability; provided, however, that the Administrative Agent may take any other
action deemed proper by the Administrative Agent that is not inconsistent with
such direction. Prior to taking any action under this Agreement, the
Administrative Agent shall be entitled to indemnification satisfactory to it in
its sole discretion against all losses and expenses caused by taking or not
taking such action.

12.6 Limitation on Suits.

(a) Except to enforce the right to receive payment of principal, premium (if
any) or interest when due, no Lender may pursue any remedy with respect to this
Agreement or the Loans unless:

(i) the Lender gives to the Administrative Agent written notice stating that an
Event of Default is continuing;

 

84



--------------------------------------------------------------------------------

(ii) the Lenders of at least 25% in principal amount of the outstanding Loans
make a written request to the Administrative Agent to pursue the remedy;

(iii) such Lender or Lenders offer to the Administrative Agent reasonable
security or indemnity satisfactory to it against any loss, liability or expense;

(iv) the Administrative Agent does not comply with the request within 60 days
after receipt of the request and the offer of security or indemnity; and

(v) the Required Lenders do not give the Administrative Agent a direction
inconsistent with the request during such 60-day period.

(b) A Lender may not use this Agreement to prejudice the rights of another
Lender or to obtain a preference or priority over another Lender.

12.7 Rights of the Lenders to Receive Payment. Notwithstanding any other
provision of this Agreement, the right of any Lender to receive payment of
principal of and interest on the Loans held by such Lender, on or after the
respective due dates expressed or provided for in the Loans, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Lender.

12.8 Priorities. If the Administrative Agent collects any money or property
pursuant to this Section 12, it shall pay out the money or property in the
following order:

FIRST: to the Administrative Agent for amounts due under Section 13;

SECOND: to Lenders for amounts due and unpaid on the Loans for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Loans for principal and
interest, respectively; and

THIRD: to the Borrower or, to the extent the Administrative Agent collects any
amount from any Guarantor, to such Guarantor.

The Administrative Agent may fix a record date and payment date for any payment
to the Lenders pursuant to this Section. At least 15 days before such record
date, the Administrative Agent shall mail to each Lender and the Borrower a
notice that states the record date, the payment date and amount to be paid.

SECTION 13. The Administrative Agent.

13.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this

 

85



--------------------------------------------------------------------------------

Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. The Syndication Agent, in its capacity as such, shall have
no obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 13.

13.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys- in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

13.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower and any Guarantor
or any officer thereof contained in this Agreement or any other Credit Document
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Borrower, any Guarantor or
any other Credit Party to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower.

13.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Credit Documents in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

13.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the

 

86



--------------------------------------------------------------------------------

Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders, provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders (except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders or each of
the Lenders, as applicable).

13.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
any Guarantor or any other Credit Party shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor or any other Credit Party and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, any Guarantor or any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

13.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective portions of the Loans held by such Lenders in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Loans shall have been paid in full, ratably in accordance with
their respective portions of the Loans held by such Lenders in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing, provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section 13.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

13.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the

 

87



--------------------------------------------------------------------------------

Borrower, any Guarantor and any other Credit Party as though the Administrative
Agent were not the Administrative Agent hereunder and under the other Credit
Documents. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

13.9 Successor Agent. The Administrative Agent may resign as Administrative
Agent upon 20 days’ prior written notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be approved by the Borrower (which approval shall not be unreasonably withheld)
so long as no Default or Event of Default is continuing, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

13.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

13.11 [Reserved].

SECTION 14. Miscellaneous.

14.1 Amendments and Waivers.

(a) Without Consent of the Lenders. The Borrower and the Administrative Agent
may amend this Agreement without notice to or consent of any Lender:

(i) to cure any ambiguity, omission, defect or inconsistency;

(ii) to comply with Sections 10.10 and 10.11;

(iii) to add Guarantees with respect to the Loans or to secure the Loans;

(iv) to add to the covenants of the Borrower for the benefit of the Lenders or
to surrender any right or power herein conferred upon the Borrower;

 

88



--------------------------------------------------------------------------------

(v) to effect any provision of this Agreement (including to release any
Guarantees in accordance with the terms of this Agreement or the Guarantee);

(vi) to make any change that does not adversely affect the rights of any Lender;
or

(vii) to release the Guarantee of any Parent of the Borrower.

After an amendment under this Section 14.1(a) becomes effective, the Borrower
shall mail to Lenders a notice briefly describing such amendment. The failure to
give such notice to all Lenders, or any defect therein, shall not impair or
affect the validity of an amendment under this Section 14.1(a).

(b) With Consent of the Lenders. The Borrower and the Administrative Agent may
amend this Agreement with the written consent of the Required Lenders. However,
without the consent of each Lender of an outstanding Loan affected, an amendment
may not:

(i) reduce the amount of Loans whose Lenders must consent to an amendment,

(ii) reduce the rate of or extend the time for payment of interest on any Loan,

(iii) reduce the principal of or change the Stated Maturity of any Loan,

(iv) reduce the premium payable upon the repayment of any Loan or change the
time at which any Loan may be repaid in accordance with Section 10.6,

(v) make any Loan payable in any currency other than Dollars,

(vi) make any change in Section 12.4 or 12.7 or the second sentence of this
Section 14.1(b),

(vii) expressly subordinate the Loans or any Guarantee to any other Indebtedness
of the Borrower or any Guarantor, or

(viii) modify the Guarantees in any manner materially adverse to the Lenders
(other than the release of a Guarantee from any Parent of the Borrower).

It shall not be necessary for the consent of the Lenders under this
Section 14.1(b) to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent approves the substance thereof.

After an amendment under this Section 14.1(b) becomes effective, the
Administrative Agent shall provide to the Lenders a notice briefly describing
such amendment. The failure to give such notice to all Lenders entitled to
receive such notice, or any defect therein, shall not impair or affect the
validity of an amendment under this Section 14.1(b).

(c) Neither the Borrower or any Affiliate of the Borrower shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Lender for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Agreement
or the Notes unless such consideration is offered to be paid to all Lenders that
so consent, waive or agree to amend in the time frame set forth in solicitation
documents relating to such consent, waiver or agreement.

 

89



--------------------------------------------------------------------------------

(d) All Lenders holding Loans issued under this Agreement shall vote and consent
together on all matters (as to which any such Loans may vote) as one class and
no Lenders will have the right to vote or consent as a separate class on any
matter.

14.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth on Schedule 1.1(a) in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto:

 

The Borrower:  

Intelsat Subsidiary Holding Company, Ltd.

Wellesley House North, 2nd Floor

90 Pitts Bay Road

 

Pembroke HM 08

Bermuda

Attention: General Counsel

  Fax: (202) 944-7440   with a copy to:  

Intelsat Global Service Corporation

3400 International Drive, N.W.

 

Washington, D.C. 20008-3098

Attention: General Counsel

  with a copy to  

Latham & Watkins LLP

885 Third Avenue

 

New York, New York 10022

Attention: Dennis Lamont and Joshua Tinkelman

Fax: (212) 906-1810

  E-mail: dennis.lamont@lw.com and                joshua.tinkelman@lw.com
The Administrative Agent:   At the address set forth on Schedule 1.1(b)   with a
copy to:  

Cahill Gordon & Reindel LLP

80 Pine Street

  New York, New York 10005  

Attention: William Miller

Fax: 212-269-5420

  E-mail: wmiller@cahill.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.3 shall not be effective until received.

 

90



--------------------------------------------------------------------------------

14.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

14.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

14.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Agents for all their reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees, disbursements and other charges of
counsel to the Agents, (b) to pay or reimburse each Lender and Agent for all its
reasonable and documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of counsel to each Lender and of counsel to the
Agents, (c) to pay, indemnify, and hold harmless each Lender and Agent from, any
and all recording and filing fees and (d) to pay, indemnify, and hold harmless
each Lender and Agent and their respective directors, officers, employees,
trustees, investment advisors and agents from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable and documented fees, disbursements and other charges of counsel, with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with or liability under, any Environmental Law (including any
Environmental Laws now or hereafter in effect or amended) or to any actual or
alleged presence, release or threatened release of Hazardous Materials involving
or attributable to the operations of the Borrower, any of its Subsidiaries or
any of the Real Estate (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”), provided that the Borrower shall have no obligation
hereunder to the Administrative Agent or any Lender nor any of their respective
directors, officers, employees and agents with respect to indemnified
liabilities to the extent attributable to (i) the gross negligence or willful
misconduct of the party to be indemnified as determined in a final and
non-appealable judgment by a court of competent jurisdiction or (ii) disputes
among the Administrative Agent, the Lenders and/or their transferees. The
agreements in this Section 14.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

14.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
or without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 14.6. Nothing in this Agreement, expressed

 

91



--------------------------------------------------------------------------------

or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and to the
Participants (to the extent provided in paragraph (c) of this Section 14.6) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrower shall have the right to withhold its consent to
any assignment if, in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for (1) an assignment
to a Lender, an Affiliate of a Lender (unless increased costs would result
therefrom except if an Event of Default under Section 12.1(a), (b), (e) or
(f) has occurred and is continuing), an Approved Fund or, if an Event of Default
under Section 12.1(a), (b), (e) or (f) has occurred and is continuing, any other
assignee or (2) in connection with the initial syndication of the Loans by the
Agents as disclosed to the Borrower on the Closing Date; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of (1) any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment or
(2) any Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1.0 million , and increments of $1.0 million in excess
thereof, unless each of the Borrower and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 12.1 (a), (b), (e) or (f) has occurred and is continuing;
provided, further, that contemporaneous assignments to a single assignee made by
Affiliates of Lenders and related Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

 

92



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms.

For the purpose of this Section 14.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section 14.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 14.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 14.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (the “Register”). Further, the Register shall contain the
name and address of the Administrative Agent and the lending office through
which each such Person acts under this Agreement. The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and tax
forms, the processing and recordation fee referred to in paragraph (b) of this
Section 14.6 and any written consent to such assignment required by paragraph
(b) of this Section 14.6, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the

 

93



--------------------------------------------------------------------------------

other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
second sentence of Section 14.1(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section 14.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to
the same extent as if it were a Lender (subject to the requirements of those
Sections) and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 14.6. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 14.8(b) as though it were a Lender,
provided such Participant agrees to be subject to Section 14.8(a) as though it
were a Lender. In addition, each Lender selling a participation to one or more
Participants under this Section 14.6(c) shall, acting as a non-fiduciary agent
of the Borrower, keep a register, specifying each such Participant’s entitlement
to payments of principal and interest with respect to such participation (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 14.6 shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment, the Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made its initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit E.

(e) Subject to Section 14.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

14.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 5.4, or (b) becomes a
Defaulting Lender, with a replacement bank or other financial institution,
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of

 

94



--------------------------------------------------------------------------------

such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts) owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 14.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 14.1(b) requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default (other than an Event of Default relating to
the proposed amendment, waiver, discharge or termination) at issue then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by deeming such Non-Consenting
Lender to have assigned its Loans, and its Commitments hereunder to one or more
assignees, reasonably acceptable to the Administrative Agent, provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon and pay any processing or
recordation fee and (c) such replacement Lender shall consent to the proposed
amendment, waiver, discharge or termination. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 14.6.

14.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Article 12, or otherwise), in
a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender

 

95



--------------------------------------------------------------------------------

agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

14.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

14.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

14.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

14.13 Submission to Jurisdiction; Consent to Service; Waivers.

(a) Each party hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
respective address set forth in Section 14.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

96



--------------------------------------------------------------------------------

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 14.13 any special, exemplary, punitive or consequential damages.

(b) By the execution and delivery of this Agreement, the Borrower acknowledges
that it has by separate written instrument, designated and appointed CT
Corporation System, 111 Eighth Avenue, New York, NY 10011 (and any successor
entity), as its authorized agent upon which process may be served in any suit or
proceeding arising out of or relating to this Agreement or the Credit Documents
that may be instituted in any federal or state court in the State of New York.

(c) The Borrower, to the extent that it has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from setoff or any legal process (whether
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property or assets, hereby waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other Credit
Documents (it being understood that the waivers contained in this paragraph
(c) shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976, as amended, and are intended to be irrevocable and not
subject to withdrawal for the purposes of such Act).

14.14 Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

14.15 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

14.16 Confidentiality. The Administrative Agent and each Lender shall hold all
non-public information furnished by or on behalf of the Borrower in connection
with such Lender’s evaluation of whether to become a Lender hereunder or
obtained by such Lender or the Administrative Agent pursuant to the requirements
of this Agreement (“Confidential Information”), confidential in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices and in any event may make disclosure as required or requested
by any governmental agency or representative thereof or pursuant to legal
process or to such Lender’s or the Administrative Agent’s attorneys,
professional advisors or independent auditors or Affiliates, provided that
unless specifically prohibited by applicable law or court order, each Lender and
the Administrative Agent shall notify the Borrower of any request by any
governmental agency or

 

97



--------------------------------------------------------------------------------

representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided, further, that in no event shall any Lender or
the Administrative Agent be obligated or required to return any materials
furnished by the Borrower or any Subsidiary of the Borrower. Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person is advises of and agrees to be bound
by the provisions of this Section 14.16.

14.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower and each other Credit Party
each acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the other Agents, on the other hand, and each of the
Borrower and Holdings is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each other Agent each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, Holdings or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or Holdings with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or any other Agent has advised or is currently advising the Borrower,
Holdings or any of their respective Affiliates on other matters) and neither the
Administrative Agent nor any other Agent has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the other Agents and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor any other Agent
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the other
Agents have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty.

14.18 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

 

98



--------------------------------------------------------------------------------

14.19 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 14.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 15. Holdings Guarantee.

15.1 The Holdings Guarantee. In order to induce the Agents and the Lenders to
enter into this Agreement and to extend credit hereunder, and in recognition of
the direct benefits to be received by Holdings from the proceeds of the Loans,
Holdings hereby agrees with the Lenders as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Obligations of the Borrower to the Lenders.
If any or all of the Obligations of the Borrower to the Lenders becomes due and
payable hereunder, Holdings irrevocably and unconditionally promises to pay such
indebtedness to the Lenders, or order, on demand, together with any and all
expenses which may be incurred by the Lenders in collecting any of the
Obligations. This Holdings Guarantee is a guaranty of payment and not of
collection. If claim is ever made upon any Lender for repayment or recovery of
any amount or amounts received in payment or on account of any of the
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected in good faith by such payee
with any such claimant (including the Borrower), then and in such event Holdings
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon it, notwithstanding any revocation of this Holdings Guarantee or
other instrument evidencing any liability of the Borrower, and Holdings shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

15.2 Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Obligations of the Borrower to the
Lenders whether or not due or payable by the Borrower upon the occurrence of an
Event of Default under Section 12.5, and unconditionally promises to pay such
indebtedness to the Lenders in such case on demand, in lawful money of the
United States.

 

99



--------------------------------------------------------------------------------

15.3 Nature of Liability.

(a) The liability of Holdings hereunder is exclusive and independent of any
security for or other guaranty of the Obligations of the Borrower whether
executed by any other guarantor or by any other party, and the liability of
Holdings hereunder shall not be affected or impaired by (i) any direction as to
application of payment by the Borrower or by any other party, or (ii) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Obligations of the Borrower, or (iii) any payment
on or in reduction of any such other guaranty or undertaking, or (iv) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (v) any payment made to any Lender on the Obligations which any
such Lender repays to the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
Holdings waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding, or (vi) the lack of validity or
enforceability of any Credit Document or any instrument relating thereto.

(b) The liability of Holdings shall not be affected nor shall this Holdings
Guarantee be discharged or reduced by reason of:

(i) the incapacity or any change in the name, style or constitution of the
Borrower or any other person liable;

(ii) the Administrative Agent granting any time, indulgence or concession to, or
compounding with, discharging, releasing or varying the liability of, the
Borrower or any other person liable or renewing, determining, varying or
increasing any accommodation, facility or transaction or otherwise dealing with
the same in any manner whatsoever or concurring in, accepting or varying any
compromise, arrangement or settlement or omitting to claim or enforce payment
from the Borrower or any other person liable;

(iii) any novation of any Credit Document (including, without limitation, any
novation arising on the amalgamation of companies); or

(iv) any act or omission which would not have discharged or affected the
liability of Holdings had it been a principal debtor instead of a guarantor or
by anything done or omitted which but for this provision might operate to
exonerate or discharge Holdings.

15.4 Independent Obligations. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
Holdings whether or not action is brought against any other guarantor, any other
party or the Borrower and whether or not any other guarantor, any other party or
the Borrower be joined in any such action or actions. Holdings waives, to the
full extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to
Holdings.

15.5 Authorization. Holdings authorizes the Lenders without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Obligations
(including any

 

100



--------------------------------------------------------------------------------

increase or decrease in the rate of interest thereon), any security therefor, or
any liability incurred directly or indirectly in respect thereof, and the
Holdings Guarantee herein made shall apply to the Obligations as so changed,
extended, renewed or altered;

(b) take and hold security for the payment of the Obligations and sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrower or
other obligors;

(e) settle or compromise any of the Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Lenders;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Lenders regardless of what liability or
liabilities of Holdings or the Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements;

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of Holdings from its
liabilities under this Holdings Guarantee;

(i) release any collateral security for the Obligations; and/or

(j) change its corporate structure.

15.6 Reliance. It is not necessary for any Lender to inquire into the capacity
or powers of the Borrower or the officers, directors, partners or agents acting
or purporting to act on their behalf, and any Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

15.7 [Reserved].

15.8 Waivers.

(a) Holdings waives any right (except as shall be required by applicable statute
and cannot be waived) to require any Lender to (i) proceed against the Borrower,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from the Borrower, any other guarantor or any other party or
(iii) pursue any other remedy in any Lender’s power whatsoever. Holdings waives
any

 

101



--------------------------------------------------------------------------------

defense based on or arising out of any defense of the Borrower, any other
guarantor or any other party, other than payment in full of the Obligations,
based on or arising out of the disability of the Borrower, any other guarantor
or any other party, or the validity, legality or unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Obligations.

(b) Holdings waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guarantee,
and notices of the existence, creation or incurring of new or additional
Obligations. Holdings assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks which Holdings assumes and incurs
hereunder, and agrees that neither the Agents nor any Lender shall have any duty
to advise Holdings of information known to them regarding such circumstances or
risks.

(c) Holdings warrants and agrees that each of the waivers set forth above is
made with full knowledge of its significance and consequences and that if any of
such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
law.

15.9 Maximum Liability. It is the desire and intent of Holdings and the Lenders
that this Holdings Guarantee shall be enforced against Holdings to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of Holdings under this Holdings Guarantee shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of the Obligations of
Holdings shall be deemed to be reduced and Holdings shall pay the maximum amount
of the Obligations which would be permissible under applicable law.

15.10 Holdings Guarantee Release. Holdings may at any time request to be
released from the Holdings Guarantee and the Administrative Agent and the
Lenders shall promptly effectuate such release and shall, at the Borrower’s
expense, take all actions reasonably required or requested by Holdings to
effectuate such release.

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

INTELSAT SUBSIDIARY HOLDING COMPANY, LTD.,

as Borrower

By:  

 

Name:   Title:  

INTELSAT (BERMUDA), LTD.

INTELSAT JACKSON HOLDINGS, LTD.

INTELSAT INTERMEDIATE HOLDING COMPANY, LTD.

as Guarantors

By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Lender

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arranger and Joint Bookrunner

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

BANC OF AMERICA BRIDGE LLC,

as Syndication Agent and Lender

By:  

 

Name:   Title:  

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agent, Lender, Joint Lead Arranger and Joint Bookrunner

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

Annex I

Registration Rights

The registration rights agreement will be in a form substantially similar to the
registration rights agreements entered into in connection with the issuance of
the 8.25% senior notes due 2013 and 8 5/8% senior notes due 2015, in each case,
modified to reflect the revised structure and issuers in connection with the
Acquisition and will provide that the Borrower will use its commercially
reasonable efforts to file and cause a registration statement to be declared
effective within 180 days of the one-year anniversary of the issue date, if on
the 366th day following the issue date, the securities will not be “freely
tradable” (i.e., without a restrictive legend) as a result of:

 

•  

the issuer failing to timely file reports pursuant to the Securities Exchange
Act of 1934 (as required by Rule 144(c)(1) and (2) of the Securities Act);

 

•  

an affiliate of the Borrower entering the chain of ownership of the securities;
or

 

•  

a change in law, regulation or interpretation by the SEC or DTC the result of
which would prohibit the removal of the legend on or prior the 365th day from
the issue date.

 

S-1



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments and Addresses of Lenders

Commitments:

 

Lenders

   Commitment

Credit Suisse, Cayman Islands Branch

   $ 294,448,666.67

Banc of America Bridge LLC

   $ 294,448,666.67

Morgan Stanley Senior Funding, Inc.

   $ 294,448,666.66

Total

   $ 883,346,000.00

Addresses:

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, New York, 10010

Banc of America Bridge LLC

9 West 57th Street

New York, New York 10019

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036



--------------------------------------------------------------------------------

Schedule 1.1(b)

Administrative Agent Details

Credit Suisse, Cayman Islands Branch

One Madison Avenue, 2nd Floor

New York, New York, 10010,

Attention: Loan Closers/Agency Group,

Phone: (212) 538-3477

Fax: (212) 538-9120



--------------------------------------------------------------------------------

Schedule 1.1(c)

Indentures

Indenture dated as of July 3, 2006, among Intelsat Corporation, the subsidiary
guarantors party thereto and Wells Fargo Bank, National Association, as trustee,
with respect to Intelsat Corporation’s 9% Senior Notes due 2016

Indenture dated as of August 20, 2004, among Intelsat Corporation, the
guarantors party thereto and The Bank of New York, as trustee, with respect to
Intelsat Corporation’s 9% Senior Notes due 2014

Indenture dated as of January 28, 2005, among Intelsat Subsidiary Holding
Company, Ltd. (as successor obligor to Intelsat (Bermuda), Ltd., as successor to
Zeus Merger Two Limited), Intelsat, Ltd. (as successor to Zeus Merger One
Limited), as parent guarantor, the subsidiary guarantors party thereto and Wells
Fargo Bank, National Association, as trustee, with respect to Intelsat
Subsidiary Holding Company, Ltd.’s 8 1/4% Senior Notes due 2013 and 8 5/8%
Senior Notes due 2015

Indenture dated as of February 11, 2005, among Intelsat Intermediate Holding
Company, Ltd. (as successor obligor to Intelsat (Bermuda), Ltd., as successor to
Zeus Special Subsidiary Limited), Intelsat, Ltd., as co-obligor, the other
guarantors party thereto and Wells Fargo Bank, National Association, as trustee,
with respect to Intelsat Intermediate Holding Company, Ltd.’s 9 1/4% Senior
Discount Notes due 2015

Indenture dated as of July 3, 2006, among Intelsat Jackson Holdings, Ltd. (as
successor to Intelsat (Bermuda), Ltd.), Intelsat, Ltd., and Intelsat (Bermuda),
Ltd., as parent guarantors, the subsidiary guarantors named therein and Wells
Fargo Bank, National Association, as trustee, with respect to Intelsat Jackson
Holdings, Ltd.’s 9 1/4% Senior Notes due 2016

Indenture dated as of July 3, 2006, among Intelsat Jackson Holdings, Ltd. (as
successor to Intelsat (Bermuda), Ltd.), Intelsat, Ltd., and Intelsat (Bermuda),
Ltd., as parent guarantors, and Wells Fargo Bank, National Association, as
trustee, with respect to Intelsat Jackson Holdings, Ltd.’s 11 1/4% Senior Notes
due 2016



--------------------------------------------------------------------------------

Schedule 8.12

Subsidiaries

Domestic Subsidiaries

 

Entity Name

   Jurisdiction of
Organization    Direct or Indirect
Ownership Interest   Material
Subsidiary
(Y/N)

Intelsat Holdings LLC

   DE    100%   Y

Intelsat LLC

   DE    100%   Y

Intelsat Global Service Corporation

   DE    100%   Y

Intelsat USA Sales Corporation

   DE    100%   Y

Intelsat USA License Corporation

   DE    100%   Y

Intelsat General Corporation

   DE    100%   N

Intelsat MTC LLC

   DE    100%   N

Mountainside Teleport Corporation

   DE    100%   N



--------------------------------------------------------------------------------

Foreign Subsidiaries

 

Entity Name

   Jurisdiction of
Organization    Direct or Indirect
Ownership Interest   Material
Subsidiary
(Y/N)

Intelsat Global Sales & Marketing Ltd.

   United Kingdom    100%   Y

Intelsat UK Financial Services, Ltd.

   United Kingdom    100%   Y

Intelsat South Africa (Pty.) Ltd.

   South Africa    100%   N

Intelsat Singapore Pte. Ltd.

   Singapore    100%   N

Intelsat Australia Pty. Ltd.

   Australia    100%   N

Intelsat China (Hong Kong) Limited

   Hong Kong    100%   N

Intelsat Brasil Ltda.

   Brazil    100%   N

Intelsat Brasil Servicos de Telecomunicacoes Ltda.

   Brazil    100%   N

Intelsat France SAS

   France    100%   N

Intelsat Germany GmbH

   Germany    100%   N

Intelsat Marketing India Private Limited

   India    100%  

Intelsat de Colombia S.A.

   Colombia    100%   N

Intelsat Kommunikations GmbH

   Germany    100%   N

Parent

Intelsat, Ltd.